Exhibit 10.1
 
 

 
DO NOT RECORD
THIS DOCUMENT; A
MEMORANDUM OF THIS
DOCUMENT MAY BE RECORDED
IN ACCORDANCE WITH THE
TERMS OF SECTION 41 HEREOF.



UNITARY NET LEASE AGREEMENT


LEASE AGREEMENT (the “Lease”) made as of this 25th day of September, 2009 by and
between GTY MD LEASING, INC., a Delaware corporation (hereinafter called
“Lessor”), having its principal office at 125 Jericho Turnpike, Suite 103,
Jericho, New York 11753 and WHITE OAK PETROLEUM, LLC, a Delaware limited
liability company (hereinafter called “Lessee”), with an office at 6820B
Commercial Drive, Springfield, VA  22151-4201.


STATEMENT OF INTENT


This Lease constitutes a single, unitary, indivisible, non-severable lease of
all the Premises (as hereinafter defined). This Lease does not constitute
separate leases contained in one document each governed by similar terms. The
use of the expression "unitary lease" to describe this Lease is not merely for
convenient reference. It is the conscious choice of a substantive appellation to
express the intent of the parties in regard to an integral part of this
transaction.  To accomplish the creation of an indivisible lease, the parties
intend that from an economic point of view the Sites (as hereinafter defined)
leased pursuant to this Lease constitute one economic unit and that the Fixed
Annual Rent (as hereinafter defined) and all other provisions of this Lease have
been negotiated and agreed to based on a demise of all the Sites covered by this
Lease as a single, composite, inseparable transaction. Except as expressly
provided in this Lease for specific isolated purposes (and in such cases only to
the extent expressly so stated), all provisions of this Lease, including
definitions, commencement and expiration dates, rental provisions, use
provisions, renewal provisions, breach, default, enforcement and termination
provisions and assignment and subletting, shall apply equally and uniformly to
all the Premises as one unit and are not severable. A default of any of the
terms or conditions of this Lease occurring with respect to any Site shall be a
default under this Lease with respect to all the Premises. Except as expressly
provided in this Lease for specific isolated purposes (and in such cases only to
the extent expressly so stated), the provisions of this Lease shall at all times
be construed, interpreted and applied such that the intention of Lessor and
Lessee to create a unitary lease shall be preserved and maintained. For the
purposes of any assumption, rejection or assignment of this Lease under 11
U.S.C. Section 365 or any amendment or successor section thereof, this is one
indivisible and non-severable lease dealing with and covering one legal and
economic unit which must be assumed, rejected or assigned as a whole with
respect to all (and only all) the Premises covered hereby. The Lease is intended
to be a true lease and not a secured financing for Lessee.


RECITAL


Lessor hereby leases to Lessee and Lessee hereby hires from Lessor the Premises,
for a Term and upon the conditions more particularly described below.  


NOW THEREFORE, in consideration of the foregoing statements, and the within
covenants, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, for
themselves, their heirs, distributees, executors, administrators, legal
representatives, permitted successors and assigns, hereby covenant and agree as
follows:
 

--------------------------------------------------------------------------------


 
In addition to the capitalized words and phrases defined elsewhere in this Lease
when first used, the following capitalized terms shall have the meanings
ascribed to them below:


A.    “Default Rate” shall mean an annual rate of interest equal to the greater
of (i) five percent (5%) per annum over the Wall Street Journal (or any
successor publication) prime rate, or (ii) eighteen percent (18%) per annum;
provided, however, that in no event shall the Default Rate exceed the highest
lawful rate of interest that may be charged on past due amounts due under this
Lease.


B.    “Equipment” shall mean that certain equipment listed on Schedule “C”
annexed hereto.
 
C.    “Fixed Annual Rent” shall have the meaning set forth on Schedule “B”
annexed hereto and by this reference made a part hereof.  
 
D.    “Premises” shall mean the building(s), improvements and real property
located in Prince George’s County, Maryland and Howard County, Maryland (each a
“Site” and collectively, the “Sites”), each as more fully described on Schedule
"A" annexed hereto and by this reference made a part hereof, as the same may be
amended from time to time, in accordance with and subject to the provisions of
Section 44 of this Lease.  
  
E.    “Primary Use”  shall mean the operation of a service station and
convenience store selling gasoline and/or diesel fuel, automobile repair
services, sales of all motor fuel, petroleum, alternative fuels, ethanol and
other fuel and fuel-related products, and related uses, which may include a car
wash facility, if applicable, and sales of any legal goods or products typical
of a convenience store with on-site fuel sales, including but not limited to the
sale of prepared foods, dry goods, newspapers, magazines, sundry items, alcohol,
tobacco and similar items, including a quick service restaurant; provided,
however, that the term “Primary Use” shall not include, with respect to any
Site, any use which is prohibited by (i) the certificate of occupancy pertaining
to such Site and/or zoning rules and regulations applicable to such Site and/or
(ii) any restrictions set forth in any instrument governing such Site,
including, without limitation, any deed restriction, restrictive covenant,
easement or declaration in effect as of the date of this Lease and any Approved
Easement (as hereinafter defined).
 
F.    “PSA Documents” shall mean collectively: (i) that certain Agreement of
Purchase and Sale dated as of December 19, 2008 (the “PSA”)by and between
EXXONMOBIL OIL CORPORATION and EXXON MOBIL CORPORATION (collectively “Seller”)
and DAG ENTERPRISES, INC. (“Purchaser”) with respect to the sale and purchase of
certain service station properties and other property located in the
Commonwealth of Virginia, District of Columbia and the State of Maryland, (ii)
that certain Closing Side Letter between Seller and Purchaser, dated June 16,
2009; (iii) that certain Closing Side Letter II between Seller and Purchaser,
dated August 5, 2009, (iv) that certain Closing Side Letter III between Seller
and Purchaser, dated of even date herewith; (iv) that certain Side Letter to PSA
between Seller and Purchaser, dated July 31, 2009, (v) the Kleinfelder Agreement
(as defined at Section 22 (c)), (vi) that certain Remediation Funding Agreement,
dated on or about the date hereof, by and among Seller, Purchaser and Branch
Banking and Trust Company, and (vi) without limiting the specific agreements
detailed in the foregoing clauses (i) through (vi) inclusive any and all written
agreements executed by Seller, Purchaser, Guarantor, Lessor and Lessee in
connection with the transactions contemplated by the terms of this
Lease.  Further, the term “Purchaser” for the purposes of this Lease shall
include any affiliates of Purchaser, Lessee and/or Guarantor or any of their
affiliates that are obligated by any written agreement entered into in
connection with the execution of this Lease and the purchase, sale and leaseback
of the Premises.


2

--------------------------------------------------------------------------------


 
G.    “Renewal Option” shall have the meaning set forth in Section 6 of this
Lease.


H.   “Term” shall mean, initially, the period commencing on September 25, 2009
(the “Commencement Date”), and ending on September 30, 2029 (the “Expiration
Date”) and shall also include the Renewal Term(s) unless Lessee properly
exercises its right to not extend the Term of this Lease in accordance with the
terms hereof.


I.   “USTs” shall mean the underground storage tanks and related piping owned by
Lessee and more particularly described on Schedule “D" annexed hereto.
 
 
1.    SALE-LEASEBACK.  Lessee is acquiring the Premises as of the date of this
Lease in accordance with the terms and conditions of the PSA Documents and is
selling and transferring the Premises to Lessor by special warranty deeds and
bills of sale and is leasing back from Lessor the Premises in accordance with
the terms of this Lease.  Lessor hereby demises and lets to Lessee and Lessee
hereby leases from Lessor on a triple net basis, the Premises, pursuant to the
terms, conditions and limitations set forth herein. This Lease is intended to be
a unitary triple net Lease, covering thirty-six (36) distinct Sites, all of
which comprise the Premises.  Neither Lessee nor Lessor shall be permitted to
take, maintain or initiate any action which would or could, in any manner, cause
this Lease to be viewed as demising less than all of the thirty-six (36)
Sites.  Lessee hereby agrees to comply with all provisions of the PSA Documents
with respect to the Premises.  The Lease contemplates that the purchase by
Lessee, and the sale and leaseback of the thirty-six (36) Sites comprising the
Premises to Lessor shall occur simultaneously.  Lessee hereby represents and
warrants to Lessor that it has complied with all of its obligations under the
PSA Documents with respect to the Premises through the date of this Lease and
covenants and agrees that it shall comply with all of its obligations under the
PSA Documents with respect to the Premises from and after the date of this
Lease.  Lessee hereby acknowledges and agrees that it shall not default in the
performance of its obligations under any of the PSA Documents (including
specifically, the PSA, the Kleinfelder Agreement, and the Remediation Funding
Agreement) with respect to the Premises beyond applicable notice and cure
periods, and that it shall promptly provide to Lessor any default notices it
receives from Seller under the PSA Documents.  The provisions of this Section 1
shall survive the execution and delivery of the Lease.
 
2.    TERM.  The initial term of this Lease shall be an initial term of
approximately twenty (20) years commencing on the Commencement Date and expiring
on the Expiration Date (the “Initial Term”), as the same may be extended
pursuant to Section 6 of this Lease.


3.    FIXED ANNUAL RENT.  (a)  Lessee shall pay the Fixed Annual Rent for the
Premises.  Monthly installments of Fixed Annual Rent shall be due and payable in
advance on the first business day of each month during the Term without notice
or demand and without any abatement, setoff or deduction whatsoever.  All
amounts payable under this Lease shall be paid by electronic funds transfer or
wire transfer of immediately available funds to the following account for
Lessor, unless and until otherwise directed in writing by Lessor:
 
3

--------------------------------------------------------------------------------




CREDIT: Getty Properties Corp.
ABA#: 021000021
ACCOUNT Number:


Lessor shall initiate electronic funds transfers with the intention that funds
transfer to Lessor on the first business day of each month.  Lessee shall not be
in default of its obligation to pay Fixed Annual Rent if payment is being made
by electronic funds transfers intended to be initiated by Lessor pursuant to the
provisions hereof and Lessor fails to initiate such electronic funds
transfer.  Lessor shall endeavor to provide a courtesy notice to Lessee of the
amount to be drafted by Lessor approximately five (5) days prior to the
transfer.


(b)  Commencing on the first (1st) anniversary of the Commencement Date, and on
every anniversary of the Commencement Date thereafter during the Term of the
Lease, the Fixed Annual Rent shall be increased by two and one half percent
(2.5%) of the Fixed Annual Rent payable for the year immediately preceding such
anniversary of the Commencement Date.  For example, if the Fixed Annual Rent
payable for the period ending on the day immediately preceding the first (1st)
anniversary of the Commencement Date is Five Million Six Hundred Thirty Five
Thousand and 00/100 Dollars ($5,635,000), then the Fixed Annual Rent payable for
the period commencing on the first (1st) anniversary of the Commencement Date is
Five Million Seven Hundred Seventy Five Thousand Eight Hundred Seventy-Five
Dollars ($5,775,875).  Under no circumstances whatsoever shall the Fixed Annual
Rent be reduced.


(c)  If this Lease commences or terminates on a day which is not the first or
the last day of the month as the case may be, then Fixed Annual Rent for the
month in which this Lease commences or terminates shall be prorated. Lessee
agrees that if any monthly installment of Fixed Annual Rent shall be due and
unpaid for five (5) business days after Lessee receives written notice from
Lessor, Lessor shall then have the right to terminate this Lease, subject to the
terms and provisions of Section 23 below and pursue its remedies at law or in
equity in accordance with the terms of this Lease, including eviction, ejectment
or dispossession, under Section 23 of this Lease or otherwise.  At Lessor's
option, rent, additional rent and any other sums due and owing under this Lease
shall be paid by electronic wire transfer of funds or by electronic funds
transfer.  Lessee shall execute and deliver to Lessor such forms or
authorizations as may be necessary for electronic wire transfers or electronic
funds transfers.  Anything herein to the contrary notwithstanding, but subject
to Section 24 of this Lease, the Premises herein demised are demised for the
whole Term, with the entire amount of rent reserved herein due and payable, in
advance, simultaneously with the execution hereof, the payment of rent in
installments is for convenience of Lessee only, and upon default in payment of
rent installments (or other default of Lessee resulting in the repossession of
the Premises by Lessor) then, subject to Section 24 of this Lease, the entire
rent hereby reserved for the entire Term shall be immediately due and payable,
as accelerated without further notice or demand.
 
4

--------------------------------------------------------------------------------


 
4.    ADDITIONAL RENT.  (a)  Lessee shall also pay and discharge, as additional
rent, all other amounts, liabilities and obligations of whatsoever nature
relating to the Premises before any fine, penalty, interest or cost may be added
thereto for the non-payment thereof, including all taxes, assessments, licenses
and permit fees, charges for public utilities, and all governmental charges,
general and special, ordinary and extraordinary, foreseen and unforeseen, of any
kind and nature whatsoever which during the Term may have been, or may be
assessed, levied, confirmed, imposed upon or become due and payable out of or in
respect of, or become a lien on the Premises or any part
thereof.  Notwithstanding the foregoing, Lessee shall not be responsible for
payment of the following: fees, costs and expenses related to debt service on
any indebtedness of Lessor, including, without limitation, principal and
interest; income taxes assessed against Lessor, or capital levy, franchise,
business license, estate succession or inheritance taxes of Lessor; and
obligations or liabilities created by Lessor subsequent to the Commencement Date
without the prior written consent of Lessee or other than as set forth or
contemplated by, this Lease  (it being expressly understood that this Lease
requires that Lessee shall be responsible for, without limitation, all covenants
and requirements set forth in any deed pertaining to the Premises which
evidenced conveyance of the Premises to Lessee immediately prior to Lessee
conveying the Premises to Lessor, as well as all easements recorded against the
Premises from and after the date of this Lease with Lessee’s prior written
consent, which consent shall not be unreasonably withheld or
delayed).  Additional Rent shall include the costs of utilities, real property
impositions, costs arising under any easements, restrictions, or other similar
agreements affecting the Premises as of the Commencement Date, including all
covenants and requirements set forth in the any deed pertaining to the Premises
which evidenced conveyance of the Premises to Lessee immediately prior to Lessee
conveying the Premises to Lessor, or any similar agreement required by law, or
required to be granted by a public utility providing municipal services to the
Premises, or otherwise arising after the date hereof and approved in writing by
Lessee, which consent shall not be unreasonably withheld or delayed (each, an
“Approved Easement”), and all interest and penalties that may accrue thereon
(unless accrued due to Lessor’s act or omission) in the event of Lessee’s
failure to pay such amounts when due, and all damages, costs and expenses which
Lessor may incur by reason of any default of Lessee or failure on Lessee’s part
to comply with the terms of this Lease, all of which Lessee hereby agrees to pay
upon demand or as is otherwise provided herein.  Upon any failure on the part of
Lessee to pay any of the additional rent and such failure continues for ten (10)
days after written notice from Lessor, Lessor shall have all legal, equitable
and contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of non-payment of the Fixed Annual Rent.  Fixed
Annual Rent and additional rent sometimes are referred to in this Lease,
collectively, as “Rent”.
 
(b) Tenant shall pay and discharge any additional rent referred to Section 4(a)
when the same shall become due; provided that amounts which are billed to Lessor
or any third party, but not to Lessee, shall be paid within fifteen (15) days
after Lessor’s demand for payment thereof.  Lessor agrees that in the event a
bill is provided to Lessor for amounts Lessee is obligated to pay hereunder,
Lessor shall promptly remit such bill to Lessee and Lessee shall pay such
amounts as and when due, provided that if Lessee fails to pay such amount within
fifteen (15) days of the date due, Lessor may, at its option, pay such amount
and Lessee shall reimburse Lessor for such amount as additional rent hereunder
within twenty (20) days after demand.


5.    NET LEASE.  This Lease is intended and shall be deemed and construed to be
an absolutely “net lease” and Lessee shall pay to Lessor, absolutely net
throughout the Term, the Fixed Annual Rent, free of any charges, assessments,
impositions or deductions of any kind and without abatement, deduction or
set-off whatsoever and under no circumstances or conditions, whether now
existing or hereafter arising, or whether beyond the present contemplation of
the parties, shall Lessor be expected or required to make any payment of any
kind whatsoever or be under any other obligation or liability hereunder, except
as expressly set forth in this Lease.  Lessee shall pay all costs, expenses and
charges of every kind and nature relating to the Premises after the Commencement
Date (except for the expenses related to any indebtedness of Lessor), including,
without limitation, real property taxes, personal property taxes, use taxes and
any sales taxes, which may arise or become due or payable during or after (but
attributable to a period falling within) the Term, whether such amounts are
ordinary or extraordinary and irrespective as to whether such amounts could have
been reasonably anticipated by the parties.  Except as otherwise provided in
this Lease, the obligations of Lessee hereunder shall not be affected by reason
of any damage to or destruction of the Premises or any part thereof, any taking
of the Premises or any part thereof or interest therein by condemnation or
otherwise, any prohibition, limitation, restriction or prevention of Lessee’s
use, occupancy or enjoyment of the Premises or any part thereof, or any
interference with such use, occupancy or enjoyment by any person or for any
reason, any interruption or failure of utilities servicing the Premises, any
matter affecting title to the Premises, any eviction by paramount title or
otherwise, unless as a direct result of the gross negligence and/or willful
misconduct of Lessor, the impossibility of performance by Lessor, Lessee or
both, any action of any governmental authority, Lessee’s acquisition of
ownership of all or part of the Premises (unless this Lease shall be terminated
by a writing signed by all persons, including any mortgagee, having an interest
in the Premises), or any other cause whether similar or dissimilar to the
foregoing and whether or not Lessee shall have notice or knowledge thereof and
whether or not such cause shall now be foreseeable, except with respect to such
of the foregoing arising out of any default hereunder by Lessor or any action or
failure to act by Lessor or, in any such case, any entity controlled by,
controlling or under common control with Lessor, or any employee or contractor
of Lessor or any such affiliated entity.  The parties intend that the
obligations of Lessee under this Lease shall be separate and independent
covenants and agreements and shall continue unaffected unless such obligations
have been modified or terminated pursuant to an express provision of this Lease.


5

--------------------------------------------------------------------------------


 
6.    RENEWAL OPTION.  (a)  Subject to Lessee not being in default hereunder
beyond the expiration of any applicable notice, grace and cure period, the Term
of this Lease shall be automatically extended for three (3) renewal terms of ten
(10) years each (each, a “Renewal Term”), unless, with respect to any Renewal
Term, Lessee provides irrevocable written notice to Lessor electing not to
exercise the renewal option (herein, a “Renewal Option”) applicable to such
Renewal Term in accordance with the provisions of this Section 6.  The Renewal
Option applicable to each Renewal Term shall be automatically elected for such
Renewal Term only if (x) Lessee is not in default hereunder on the date of
automatic exercise of the Renewal Term or on the date that such Renewal Term
commences and (y) Lessee shall have exercised all prior Renewal Options under
this Lease.  Furthermore, in no event shall any Renewal Option be effective for
any Renewal Term for less than all of the Sites then comprising the Premises
covered by this Lease.  Further, once Lessee provides irrevocable written notice
to Lessor electing not to exercise the Renewal Option for any particular Renewal
Term, then Lessee shall no longer be permitted or entitled to exercise a Renewal
Option for any other then remaining Renewal Term.  


(b)  The Fixed Annual Rent to be paid by Lessee during each of the Renewal Terms
shall be as described in Section 3 of this Lease, subject to escalations
described in Section 3 of this Lease.


(c)  Lessee shall notify Lessor in writing of its election not to extend the
Term of this Lease for the Renewal Terms at least eighteen (18) months prior to
the date of expiration of the Initial Term or the Renewal Term then in effect,
and such notice shall be given in the manner hereinafter provided.  Under no
circumstances shall Lessee be entitled to renew this Lease for less than all
Sites comprising the Premises as set forth on Schedule “A” attached hereto and
by this reference made a part hereof. Time shall be of the essence as to the
giving of notices under this Section 6.


(d)  If Lessee elects not to renew this Lease by providing irrevocable written
notice to Lessor pursuant to this Section 6, or if an Event of Default occurs
and is continuing, then Lessor will have the right during the remainder of the
Term then in effect and, in any event, Lessor will have the right during the
last eighteen (18) months of the Term, to (i) advertise the availability of the
Premises for sale or reletting and to erect upon the Premises signs indicating
such availability and (ii) show the Premises to prospective purchasers or
tenants or their agents at such reasonable times as Lessor may select.


6

--------------------------------------------------------------------------------


 
7.    IMPOSITIONS.  (a)  Lessee will pay and discharge when due: all taxes
(including real and personal property, franchise, sales, use, gross receipts and
rent taxes); all charges for any easement agreement in effect as of the date of
this Lease and with respect to any Approved Easement; all assessments and
levies; all fines, penalties and other costs in connection with noncompliance
with any applicable law (unless such amounts are payable solely as a result of
Lessor’s actions); all permit, inspection and license fees; all rents and
charges for water, sewer, utility and communication services; all ground rents
and all other public charges, imposed upon or assessed against (i) Lessee, (ii)
Lessee’s interest in the Premises, (iii) the Premises, (iv) Lessor as a result
of or arising in respect of the acquisition, ownership, occupancy, leasing, use,
possession or sale of the Premises, any activity conducted on the Premises, or
the rent, or (v) any lender by reason of any note, mortgage, assignment or other
document evidencing or securing a loan with respect to the Premises
(collectively, “Impositions”); provided that nothing herein shall obligate
Lessee to pay (A) income, excess profits or other taxes of Lessor (or any
lender) or other charges or assessments imposed upon Lessor (or any lender to
Lessor) which are determined on the basis of Lessor’s (or such lender’s) net
income, net worth or organizational status (such as fees, charges or penalties
imposed upon national banks by the FDIC, Office of Thrift Supervision,
Comptroller of the Currency or similar regulatory agencies) (unless such taxes
are in lieu of or a substitute for any other tax, assessment or other charge
upon or with respect to the Premises which, if it were in effect, would be
payable by Lessee under the provisions hereof or by the terms of such tax,
assessment or other charge), (B) any estate, inheritance, succession, gift or
similar tax imposed on Lessor or (C) any capital gains tax imposed on Lessor in
connection with the sale of the Premises to any person.  Upon expiration of the
Term (or any earlier termination of this Lease), Lessee shall pay Lessor for
unpaid taxes which are due or payable during the Term up to and including such
date that shall become due and owing thereafter.  Lessor shall make a reasonable
estimate of such unpaid taxes based on the prior year’s tax bills, and shall
perform a reconciliation promptly after the actual information becomes
available.  In the event that any ad valorem or other future real property tax
(“Future Tax”) is decreed or characterized by law as an income tax and Lessee is
thereby prohibited by any applicable law from paying such Future Tax pursuant to
this Section 7 (a), Lessor and Lessee agree that Fixed Annual Rent shall be
adjusted by the amount necessary to provide Lessor the same net yield as Lessor
would have received but for the implementation or characterization of such
Future Tax.  Prior to or on the date the Future Tax takes effect, Lessor shall
provide Lessee with notice of the revised Fixed Annual Rent under this
Lease.  Lessor shall have the right to require Lessee to pay, together with
scheduled installments of Fixed Annual Rent, the amount of the gross receipts or
rent tax, if any, payable with respect to the amount of such installment of
Fixed Annual Rent.  If any Imposition may be paid in installments without
interest or penalty, Lessee will have the option to pay such Imposition in
installments, provided such option to pay any Imposition in installments shall
not hinder or prevent Lessor from exercising any of its rights set forth in this
Lease.  Lessee shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions, and Lessor shall reasonably
cooperate with Lessee regarding such preparation at Lessee’s sole cost and
expense.  Lessee shall deliver to Lessor (1) copies of all settlements and
notices pertaining to the Impositions which may be issued by any governmental
authority within ten (10) days after Lessee’s receipt thereof, (2) receipts for
payment of all taxes required to be paid by Lessee hereunder within thirty (30)
days after the due date thereof and (3) receipts for payment of all other
Impositions within ten (10) days after Lessor’s request therefor.  In the event
(i) Lessee is in default of its obligations under this Lease beyond the
expiration of any applicable notice, grace and cure period or (ii) Lessor’s
lender requires Lessor to provide escrow deposits with respect to the payment of
Impositions, Lessee shall pay to Lessor or such lender, as the case may be, such
amounts (each an “Escrow Payment”) monthly or as required by Lessor or such
lender (but not more often than monthly) so that there shall be in an escrow
account an amount sufficient to pay as they become due the Escrow Charges that
will accrue over such period of time as Lessor or such lender shall reasonably
require, which period of time may not exceed a twelve (12) calendar month
period. Lessor shall use commercially reasonable efforts to negotiate for its
loan documents with its lender to not require escrow deposits with respect to
Impositions.  As used herein, “Escrow Charges” means real estate taxes and
assessments on or with respect to the Premises or payments in lieu thereof and
premiums on any insurance required by this Lease, payments due under any
Approved Easement or otherwise the responsibility of Lessee under the terms of
this Lease and any reserves for capital improvements, deferred maintenance,
repair and/or tenant improvements required by Lessor or any lender.  Lessor will
determine the amount of the Escrow Charges (it being agreed that if required by
a lender, such amount shall equal any corresponding escrow installments required
to be paid by Lessor) and the amount of each Escrow Payment.  The Escrow
Payments will not be commingled with other funds of Lessor or other persons and
will be held in trust for payment of the Escrow Charges.  No interest thereon
will be due or payable to Lessee, and any interest earned on the Escrow Account
shall be deemed income to Lessor, or its lender.  Lessor will apply the Escrow
Payments to the payment of the Escrow Charges in such order or priority as
Lessor or such lender shall determine or as required by Law.  If at any time the
Escrow Payments theretofore paid to Lessor shall be insufficient for the payment
of the Escrow Charges, Lessee, within ten (10) days after Lessor’s demand
therefor, shall pay the amount of the deficiency to Lessor.  If Lessor fails to
make any such payment and any failure results in a penalty or imposition payable
by Lessor or Lessee with respect to the Premises, Lessor shall be responsible
for paying such penalty or impositions.  Promptly after the expiration of the
Term of this Lease, Lessor shall refund to Lessee any amounts remaining in the
Escrow Account which Lessee is entitled to receive.


7

--------------------------------------------------------------------------------


 
(b)  Lessee agrees to notify Lessor immediately of any changes to the amounts,
schedules, instructions for payment of any Impositions and premiums on any
insurance held under this Lease of which Lessee has obtained knowledge and
authorizes Lessor to obtain the bills for Impositions or Escrow Charges directly
from the appropriate authority or entity; provided, however, that in no event
shall Lessor’s obtaining the bills interfere with Lessee’s receipt of the bills
directly from the appropriate authority or entity.


(c)  All such payments when due shall be deemed to be additional rent due
hereunder.  Should Lessor seek a reduction in the assessed valuation of the
Premises or contests any Impositions on the Premises, Lessee shall consent to
Lessor’s right to seek said reduction and if Lessor seeks a reduction in the
assessed valuation of the Premises or contests any Impositions on the Premises
at the request of the Lessee then Lessee shall reimburse Lessor for any actual
costs associated with Lessor’s efforts.  Sums payable under this Section shall
be prorated for any partial Lease year.


(d)   Lessee, at Lessee's sole cost and expense, shall have the right, at any
time, to seek a reduction in the assessed valuation of the Premises or to
contest any Impositions that are to be paid by Lessee; provided, however, that
Lessee shall (i) give Lessor written notice of any such intention to contest at
least thirty (30) days before any delinquency could occur; (ii) indemnify and
hold Lessor harmless from all liability on account of such contest; (iii) take
such action as is necessary to remove the effect of any lien which attached to
the Premises or the improvements thereon due to such contest, or in lieu
thereof, at Lessor's election, furnish Lessor with adequate security for the
amount of the taxes due plus interest and penalties; and (iv) in the event of a
final determination adverse to Lessee prior to enforcement, foreclosure or sa1e,
pay the amount involved together with all penalties, fines, interest costs, and
expenses which may have accrued.  Lessee may use any means allowed by statute to
protest taxes or utility charges as defined in this Section as 1ong as Lessee
remains current as to all other terms and conditions of this Lease.  If the
protested taxes have not been paid, then at Lessor's request Lessee shall
furnish to Lessor a surety bond issued by an insurance company qualified to do
business in the state where the Premises is located.  The amount of the bond
shall equal 110% of the total amount of the taxes in dispute.  The bond shall
hold Lessor and the Premises harmless from any damage arising out of the
proceeding or contest and shall insure the payment of any judgment that may be
rendered.  If Lessee seeks a reduction or contests any taxes or utility charges,
the failure on Lessee's part to pay the taxes or utility charges shall not
constitute a default as long as Lessee complies with the provisions of this
Section.
 
8

--------------------------------------------------------------------------------


 
(e)  Lessor shall not be required to join in any proceeding or contest brought
by Lessee unless the provisions of the law require that the proceeding or
contest be brought by or in the name of Lessor or the owner of the Premises.  In
that case, Lessor shall join in the proceeding or contest or permit it to be
brought in Lessor's name as long as Lessor is not required to bear any cost.


8.    UTILITIES.  (a)  Lessee shall pay directly to the appropriate authority,
all charges for gas, electricity, telephone, cable, heat and hot and cold water
used and/or consumed at the Premises.


(b)  Lessor shall not be required to furnish light, electricity, heat or any
other services to the Premises.  Lessor shall not be liable to Lessee or any
other person or persons, firms, associations, corporations or entities for any
failure of the water supply, electricity, gas or any other service in and about
the Premises or for injury or damages to persons or property caused by any such
failure or caused by the elements or by any other person in and about the
Premises, or which might result from leakage or flow of any system, gas,
electricity, water, rain, ice or snow from any part of the Premises or portion
thereof or from the streets adjacent thereto, nor shall Lessor be liable for any
latent defects in or on the Premises, buildings and appurtenances thereto,
including the sidewalks on the adjacent Premises.


9.    USE; BRANDING.  (a)  Lessee shall use and occupy each of the Sites
comprising the Premises for the Primary Use, in compliance with all zoning
regulations, the building code and all applicable laws, rules and regulations
and as set forth in this Lease; provided, however, that Lessee’s non-compliance
with minor and immaterial items shall not constitute a default under the terms
of this Lease so long as such non-compliance does not give rise to any
enforcement action with respect to such violation by any governmental or
quasi-governmental entity or authority or self regulatory body or would
otherwise cause Lessor to incur any liability with respect to such
non-compliance by Lessee.  Lessee must obtain, at its own expense, all
government licenses and permits required for the lawful conduct of Lessee’s
business on the Premises and Lessee will, at all times, comply with the terms of
such licenses and permits.  Lessee shall not change the current use of the
Premises without first obtaining Lessor’s prior written consent, which may be
withheld by Lessor in its sole and absolute discretion; unless applicable laws
do not permit Lessee to reconstruct the Site for the use as set forth herein, in
which case Lessor shall not unreasonably withhold or delay its consent.  Lessee
shall not engage in any practices or activities which would injure, damage, or
otherwise cause a diminution in the value of the Premises or any Site
constituting same. Lessee shall keep, or shall cause any occupant at the
Premises to keep, all such licenses and permits in full force and effect for the
Primary Use of the Premises and shall not permit any activity to occur on the
Premises in violation thereof or in violation of the certificates of occupancy
or certificates of use or the equivalent thereof, for the Primary Use of the
Premises, or for any change in use to which Lessor has consented.  Upon receipt
of written request from Lessor, Lessee shall provide Lessor with copies of all
government licenses and permits in effect for the particular Site or
Sites.  Without limiting any of the obligations of Lessee hereunder, Lessee
shall comply with all provisions of the PSA Documents relating to branding
requirements with respect to all of the Sites, including, without limitation,
the requirements set forth in Article II of the PSA.


9

--------------------------------------------------------------------------------


 
(b)  Lessee shall not use or occupy or permit the Premises to be used or
occupied, nor do or permit anything to be done in or on the Premises, in a
manner which would or might (i) violate any Governmental Regulations (as defined
below), (ii) make void or voidable or cause any insurer to cancel any insurance
required by this Lease, or make it difficult or impossible to obtain any such
insurance at commercially reasonable rates, (iii) make void or voidable, cancel
or cause to be cancelled or release any warranties, (iv) cause structural injury
to any of the improvements or (v) constitute a public or private nuisance or
waste.


(c)  Lessee shall have no right whatsoever (by virtue of this Lease) to use the
“Getty” tradename or trademark in connection with its goods or its business or
otherwise.


10.   LESSEE’S PERSONAL PROPERTY.   (a)  Lessee shall have the right to decorate
the Premises and affix signs customarily used in its business upon the windows,
doors, interior and exterior walls of the Premises, and such free-standing signs
as are customarily used in the conduct of business permitted under this Lease in
the manner and locations reasonably acceptable to Lessor and as and are
authorized by any governmental authority having jurisdiction over the Premises
and permitted by any covenants, conditions and restrictions encumbering the
Premises.  Upon the expiration or earlier termination of the Lease, subject to
Section 19 of this Lease, Lessee shall remove such signs; provided, however,
that in no event may Lessee remove free-standing signage (such as pole-mounted
or monument signs) from the Premises without Lessor’s prior written
consent.  Lessee promptly shall make such repairs and restoration of the
Premises as are reasonably necessary to repair any damage to the Premises from
the removal of the signs.  All work performed by Lessee in or about the Premises
shall comply at all times with all applicable laws and no alteration shall
devalue any of the Sites.


(b)  During the Term, Lessee may, at Lessee's expense, place or install such
furniture, trade fixtures, equipment machinery, furnishings, face plates of
signage and other articles of movable personal property including, without
limitation, USTs, multi product fuel dispensers and lines (collectively,
“Lessee's Personal Property”) on the Premises as may be needed for the conduct
of Lessee's business in accordance with all applicable laws and regulations.  It
is expressly understood that the term “Lessee's Personal Property” as used
herein shall not include the Equipment, and shall in no event extend to
leasehold improvements, fixtures or similar "vanilla box" items such as light
fixtures, HVAC equipment, refrigerators, walk-in coolers and freezers or other
fixtures and equipment permanently affixed to the Premises, which shall at all
times be Lessor’s property.  All Equipment shall be free and clear of any lien,
encumbrance or other security interest at all times during the Term of this
Lease.  Lessee shall not encumber, or attempt to, or purport to, allow any lien,
encumbrance or security interest to be granted or filed with respect to any
portion of the Equipment.  Lessee shall not encumber Lessee’s Personal Property
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld or delayed.


(c)  At the expiration or earlier termination of the Lease, and provided that
there is no Event of Default then continuing beyond applicable cure periods,
Lessee's Personal Property may be removed from the Premises, at the option of
Lessee.  In the alternative, at the expiration or earlier termination of the
Lease, Lessor may require Lessee to remove Lessee’s Personal Property from the
Premises.  Lessee immediately shall make such repairs and restoration of the
Premises as may be necessary to repair any damage to the Premises from the
removal of Lessee's Personal Property.  Any of Lessee's Personal Property not so
removed shall be deemed abandoned, and Lessor may cause such property to be
removed from the Premises and disposed of at Lessee’s expense.  The provisions
of this Section shall survive the expiration or termination of this Lease.


10

--------------------------------------------------------------------------------


 
(d)  Notwithstanding anything to the contrary set forth in this Lease and the
provisions of Section 10(c) above, Lessor shall have the right, exercisable by
written notice to Lessee to such effect delivered not less than three (3) months
prior to the expiration of this Lease (or as soon as is practical in the event
of an earlier termination), to require Lessee to leave in place at any of the
Sites, and to convey to Lessor for $10.00, any or all of the UST systems (or the
replacements therefor).  If Lessor elects to purchase the UST systems at all or
a portion of the Sites, then (i) the UST systems shall be delivered to Lessor in
proper working order and condition and in full compliance with all applicable
laws and such condition shall be evidenced by tank and line tightness and
functionality tests performed no earlier than ten (10) days prior to the
conveyance of such items to Lessor, (ii) the UST systems shall be delivered to
Lessor free and clear of any lien, charge, encumbrance or other financing
device, and (iii) Lessee shall provide Lessor with a bill of sale with respect
to the UST systems conveying the same in the condition required by the terms of
this subsection.  The parties hereby agree that Lessor may elect to purchase the
UST systems at all of the Sites comprising the Premises or any one or more of
the Sites.  If Lessor elects to purchase the UST systems at the expiration or
sooner termination of this Lease and such items are subject to any lien, charge,
encumbrance or other financing device, then Lessee shall provide Lessor with
such funds as shall be necessary to pay such lien, charge, encumbrance or other
financing device.


11.   “AS IS”; COMPLIANCE WITH LAWS.  (a) Lessee acknowledges that, prior to the
Commencement Date, the Premises have been used as retail gasoline stations and
convenience stores.  Lessor does not make any representation or warranty
regarding the condition or occupancy thereof or the fitness of the Premises for
the use permitted under this Lease or other uses contemplated by Lessee.  Lessee
acknowledges that it has inspected the Premises and accepts the same in their
present condition, and subject to all matters of record and tenancies as of the
date hereof (and together with any subsequent replacements therefor), "AS IS",
with no representations or warranties whatsoever and on the terms and conditions
set forth in this Lease.  Lessee acknowledges and agrees that:­ (i) Lessor is
not retaining or assuming any responsibility with respect to the Premises or its
operation, or the condition or repair of the Premises, or as to any fact,
circumstance, thing or condition which may affect or relate to the Premises,
except as specifically set forth in this Lease; and (ii) Lessor has no
obligation to alter, restore, improve, repair or develop the Premises, and
further has no obligation to remove therefrom any items of personal property or
other trade fixtures or equipment which may be upon the Premises.


(b) Lessee shall comply promptly, at Lessee’s expense, with all present and
future laws, codes and ordinances and other notices, requirements, orders, rules
and regulations (whatever the nature thereof) of all federal, state and local
governmental authorities and recommendations of the board of fire underwriters
or any insurance organizations, associations or companies in the respect to the
Premises (collectively, “Governmental Regulations”) and Lessee will not
knowingly do or commit, or suffer  to be done or committed anywhere in the
Premises, any act or thing contrary to any Governmental Regulations; provided,
however, that Lessee’s non-compliance with minor and immaterial items shall not
constitute a default under the terms of this Lease so long as such
non-compliance does not give rise to any violation of law or cause Lessor to
incur any liability with respect to such non-compliance by Lessee.  Furthermore,
Lessee agrees that it will defend, indemnify and hold harmless Lessor for any
actual costs, damages, penalties or fines Lessor may incur by reason of Lessee's
failure to comply with Governmental Regulations at the Premises.  The provisions
hereof shall survive the expiration or termination of this Lease.


(c)  Lessee acknowledges that the Premises are subject to certain existing
tenancies/occupancies with service station operating dealers (herein, the
“Existing Dealer Leases”) and with other third parties (herein, the “Subleases”)
and more particularly described in Schedule “E” attached hereto and by this
reference made a part hereof, and Lessee accepts the Premises subject to the
same.  Lessee hereby acknowledges and agrees that Lessor shall have no
obligation whatsoever with respect to the Subleases and/or the Existing Dealer
Leases.
 
11

--------------------------------------------------------------------------------




(d)  Lessee acknowledges that the Premises are demised and let subject to (i)
any mortgage secured by Lessor’s interest in the Premises in effect from time to
time, (ii) the state of title of the Premises as of the date hereof as evidenced
by the owner’s title insurance policies described on Exhibit “A” attached hereto
and by this reference made a part hereof, (iii) any state of facts which an
accurate survey or physical inspection of the Premises might show, (iv) any
Approved Easement, and (v) all Governmental Regulations, including any existing
violations of any thereof; provided, however, that if there is a complete
failure of title with respect to any of the Sites comprising the Premises (and
such failure is not the result of any act or omission of Lessee), Lessor agrees
to remove such Site from the Premises (and adjust the Fixed Annual Rent
accordingly) and Lessor shall be solely entitled to retain the proceeds from any
policy of title insurance issued in favor of Lessor; provided, further, that if
such failure of title is the result of an act or omission of Lessee, then and in
such event, such Site shall not be removed from the Premises.


(e)  Lessee, at its sole cost and expense, will at all times promptly and
faithfully abide by, discharge and perform all of the covenants, conditions,
restrictions and agreements contained in any easement agreement, declaration,
license or other agreement in effect as of the date of this Lease and any
Approved Easement as well as all covenants and requirements set forth in the
deed to the Premises which conveyed the Premises to Lessee immediately prior to
Lessee conveying the Premises to Lessor, on the part of Lessor to be kept and
performed thereunder; provided, however, that Lessee’s non-compliance with minor
and immaterial items shall not constitute a default under the terms of this
Lease so long as such non-compliance does not give rise to any violation of any
matter or would cause Lessor to incur any liability with respect to such
non-compliance by Lessee.  Without limiting the general application of this
subsection (e), Lessee, at its sole cost and expense, will comply with the
requirements of all matters of record with respect to the construction,
maintenance, operation, repair and replacement of stormwater facilities located
at the Premises (“Storm Water Requirements”); provided, however, that,
notwithstanding the foregoing, Lessor shall not require Lessee’s performance of
the Storm Water Requirements if there is no Event of Default continuing
hereunder, or if the relevant beneficiary of such Storm Water Requirements, or
any other party having standing to enforce same, shall not have undertaken to
enforce the Storm Water Requirements.  Lessee will not alter, modify, amend or
terminate any Approved Easement, give any consent or approval thereunder, or
enter into any new easement agreement without, in each case, prior written
consent of Lessor, which consent shall not be unreasonably withheld, conditioned
or delayed so long as such proposed agreement shall not result in a decrease of
the value of the Premises.  Lessee agrees to reasonably cooperate with Lessor,
at Lessee’s sole cost and expense, in connection with (a) the granting of
easements, licenses, rights-of-way and other rights and privileges under
Approved Easements reasonably necessary or desirable for ownership and operation
of the Premises as herein provided; (b) the execution of petitions to have the
Premises annexed to any municipal corporation or utility district; (c) the
execution of amendments to any covenants and restrictions affecting the
Premises; provided, that in each case Lessor has delivered to Lessee a
certificate stating that such grant, release, dedication, transfer, amendment or
government action, or other action or agreement will not materially interfere
with Lessee’s use and enjoyment of the Premises or result in any increased
material costs to Lessee.  Lessee may request Lessor’s consent to (a) the
granting of easements, licenses, rights-of-way and other rights reasonably
necessary for operation of the Premises as herein provided, which consent shall
not be unreasonably withheld or delayed; (b) the execution of petitions to have
the Premises annexed to any municipal corporation or utility district which
consent may be withheld by Lessor in its sole and absolute discretion (provided,
however, that if such petitions, documents and/or instruments are required by
applicable law or fundamentally necessary for continued operation of the
Premises as herein provided, then Lessor’s consent shall not be required, but
Lessee shall provide Lessor with prior written notice of such matter); (c) the
execution of amendments to any covenants and restrictions affecting the Premises
which consent may be withheld by Lessor in its sole and absolute discretion;
provided, however, that in each and every case Lessee shall (i) pay all costs
and expenses incurred by Lessor, and (ii) deliver to Lessor a certificate
stating that such grant, release, dedication, transfer, amendment or government
action, or other action or agreement will not interfere with Lessor’s ownership
of the Premises or cause Lessor to incur any additional liability with respect
to the Premises.
 
12

--------------------------------------------------------------------------------




(f)  If any improvement, now or hereafter constructed, shall (i) encroach upon
any setback or any property, street or right-of-way adjoining the Premises, (ii)
violate any zoning restrictions, including without limitation height or set-back
restrictions, or the provisions of any restrictive covenant affecting the
Premises, (iii) hinder or obstruct any Easement Agreement to which the Premises
is subject or (iv) impair the rights of others in, to or under any of the
foregoing, Lessee shall, promptly after receiving notice or otherwise acquiring
knowledge that the same violates applicable law, either (A) obtain from all
necessary parties waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation, hindrance, obstruction or
impairment, whether the same shall affect Lessor, Lessee or both, or (B) take
such action as shall be necessary to remove all such encroachments, hindrances
or obstructions and to end all such violations or impairments, including, if
necessary, making alterations; provided, however, that with respect to any
improvement in existence as of the Commencement Date, the foregoing remedial
actions set forth in clauses (A) and (B) above need not be undertaken unless and
until enforcement action is taken by any interested party which may result in a
forfeiture and/or impose any liability upon Lessor and/or Lessee
hereunder.  Lessee shall not settle, compromise or resolve any such claim by any
third party exceeding Fifty Thousand Dollars ($50,000.00) without Lessor’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.
 
12.   ENVIRONMENTAL.  (a) Lessee shall perform, at Lessee’s expense, testing,
certification, inspection, and any other requirement of any governmental
authority with jurisdiction of all components of the UST systems as required by
the laws and regulations of the governmental authorities having jurisdiction
over the Premises including, but not limited to, underground storage tank and
line tightness tests and provide the results to Lessor promptly after receipt.


(b)  If the Premises are subject to existing contamination that is the being
remediated and/or monitored, Lessee assumes responsibility for the continuation
of such remediation and/or monitoring in compliance with all applicable
Governmental Regulations and all laws, orders and regulations pertaining to
environmental matters (“Environmental Laws”), all at Lessee’s sole cost and
expense or responsibility.  The provisions hereof shall survive the expiration
or earlier termination of this Lease.


(c)  Lessor shall have no liability or responsibility for any existing
contamination or contamination discovered before, on or after the Commencement
Date or during the Term of this Lease, whether or not caused by Lessee, its
agents, employees, successors or assigns, before, on or after the Commencement
Date.  If at any time during the Term of this Lease, Lessee discovers petroleum
contamination at the Premises or experiences a release of petroleum product or
of any hazardous or toxic substance, or there is an increase in contamination
levels at the Premises above those reported to Lessor prior to the Commencement
Date, Lessee shall notify Lessor and all applicable governmental authorities of
such event and Lessee shall be responsible for compliance with all Governmental
Regulations regarding the same and for all costs and expenses associated with
such contamination and/or release, including, without limitation any
contamination discovered, or set forth in a tank closure report, when the USTs
are removed, repaired or replaced at a Site.  If Lessee shall fail, refuse or
neglect to report and/or remediate contamination (or release, as the case may
be) as mandated by governmental authorities for twenty (20) days after written
notice from Lessor (provided; however, that if Lessee undertakes to cure during
such twenty (20) day period, such period shall be automatically extended so long
as Lessee has reported such matter and has notified Lessor in writing that it
has reported such matter and Lessee is diligently prosecuting a cure to
completion), Lessor may report and/or remediate that contamination at Lessee’s
cost and expense.  Lessee covenants and agrees to reimburse and promptly pay to
Lessor all costs paid or incurred by Lessor associated with the release,
contamination and remediation, together with interest thereon at the Default
Rate.  If Lessee fails to reimburse Lessor within thirty (30) days of demand
therefor, such unpaid amount shall become additional rent due
hereunder.  Nothing herein shall obligate Lessor to remediate or take any action
with respect to any contamination at the Premises. The provisions hereof shall
survive the expiration or earlier termination of this Lease.
 
13

--------------------------------------------------------------------------------




(d)  Lessee shall be responsible for and shall defend, indemnify and hold
harmless Lessor from any action, claim, notice or penalty resulting from any
breach of its obligations under this Section 12 and any release and/or other
contamination at or emanating from the Premises and from all costs (including,
without limitation, attorneys’ fees, costs and disbursements), claims, damages
and liability resulting from environmental conditions at the Premises whether
known or unknown as of the Commencement Date and whether or not caused by
Lessee, its agents, employees, successors, assigns, or third parties, including
sub-surface contamination discovered after the Commencement Date and any matter
arising as a result of Lessee’s failure to comply with all Governmental
Regulations pertaining to environmental matters.  The foregoing obligations of
Lessee shall survive the expiration or termination of this Lease.  


(e)  Lessee shall deliver to Lessor copies of all material correspondence to and
from governing authorities regarding environmental activities at the Premises,
including, without limitation, correspondence regarding notices of violations,
releases (including new releases) and closure letters.  Lessee shall deliver to
Lessor, and require its environmental contractor(s) to deliver to Lessor, copies
of all spill and release notifications and reports given to governing
authorities regarding the Premises.  Additionally, Lessee agrees to furnish to
Lessor upon request therefor, copies of all remediation action workplans,
monitoring reports, tank and line testing results, Stage II Vapor Recovery test
results, fire suppression test results, cathodic protection test results, UST
registrations and related documents, and reimbursement claims filed with state
tank funds.  Furthermore, if Lessor delivers written notice to Lessee that it
reasonably suspects that a petroleum release, not yet reported by Lessee to the
appropriate governing authorities has occurred at the Premises, or if requested
by governmental authorities, Lessor also shall have the right to obtain, and
Lessee shall provide to Lessor, copies of all petroleum inventory reconciliation
records. In addition, Lessee shall provide to Lessor upon request with Lessee’s
estimate of cost to closure (i.e., remediation in compliance with governmental
requirements) for any reported release, spill or other environmental event.  


(f)  NOTWITHSTANDING THAT THE USTs HAVE BEEN AND CONTINUE TO BE LOCATED AT THE
PREMISES, LESSEE HEREBY ACKNOWLEDGES THAT LESSOR IS NOT THE OWNER OF THE USTS,
WHICH ARE ALL OWNED BY LESSEE AND ACCORDINGLY, LESSOR DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF FITNESS OR OF
MERCHANTABILITY.  Lessee agrees to defend, indemnify and hold Lessor harmless
from and against all actions, claims, liabilities, costs and expenses associated
with or arising out of the use, possession or ownership of the USTs and for the
removal of the USTs upon the expiration or earlier termination of the Lease. In
the event of any default by Lessee of the Lease terms or at the expiration or
earlier termination of this Lease, Lessee, at the option of Lessor, shall remove
the USTs and all replacements thereof and any contaminated soil from the
Premises in accordance with applicable laws, rules and regulations and Lessee
shall remediate any conditions not in compliance with such applicable laws,
rules and regulations.  Such tests shall be performed no earlier than fifteen
(15) days prior to the conveyance of the UST systems to the Lessor.  The
provisions hereof shall survive the expiration or earlier termination of this
Lease.
 
14

--------------------------------------------------------------------------------




(g) Notwithstanding the foregoing, at the expiration or earlier termination of
this Lease, Lessee, at Lessor's sole discretion and election, shall (i) convey
the USTs to Lessor or its assignee for $10.00, or (ii) remove all existing USTs,
and any contaminated soil from the Premises in accordance with applicable laws,
rules and regulations and, in either case, Lessee shall remediate any conditions
not in compliance with such applicable laws, rules and regulations and indemnify
and hold harmless Lessor regarding the same.  If Lessor elects to have the USTs
conveyed to it or its assignee, Lessor shall notify Lessee of such election not
later than three (3) months prior to the expiration of the Lease or in the event
of an earlier termination of the Lease as soon as is practical.  If Lessor or
its assignee elects to purchase the USTs under the terms herein, Lessee, at
Lessee's sole cost and expense shall test the USTs and shall provide Lessor with
satisfactory evidence that the USTs and lines test tight.  The provisions hereof
shall survive the expiration or termination of this Lease.


(h)  Lessee shall also perform a Phase II site assessment to include UST and
line tests on the Premises by a licensed, fully insured professional engineer
acceptable to Lessor, at the expiration or earlier termination of this Lease, at
Lessee's sole cost and expense, time being of the essence.  Lessee must provide
Lessor with a detailed written scope of work and evidence of necessary permits
at least ten (10) business days in advance of any work, so that Lessor may have
the opportunity to have a representative on-site or available.  Lessee or
Lessee's contractor shall deliver to Lessor a Certificate of Insurance with
public liability policy limits of not less than One Million Dollars ($1,000,000)
naming Lessor as an additional insured (and any additional affiliates as so
requested by Lessor), prior to the commencement of any such testing.  Lessee
shall deliver to Lessor a copy of the site assessment results within said thirty
(30) day period or within five days of receipt of the same whichever is
earlier.  The Phase II site assessment shall determine whether a petroleum
release has occurred and, if so, to determine the magnitude of such release.  If
the results of the site assessment show levels of petroleum contamination in
violation of applicable environmental laws, rules and regulations, then Lessee
shall undertake to remediate the conditions set forth in such site assessment in
accordance with a work schedule approved in writing by Lessor prior to the
commencement of such work.


(i)  Anything herein to the contrary notwithstanding, Lessee agrees to restore
the Premises to its former or better condition upon completion of its testing
and/or inspections, to cause no interference with the business being conducted
on the Premises, if any, and Lessee further agrees to defend, indemnify and hold
harmless Lessor and the owner of the Premises from and against any and all
claims, losses, demands, actions, injuries  or damages brought or incurred by
any party, including Lessor, as a result of Lessee's testing and/or inspections
pursuant to this Lease.  Lessee shall keep the results of any such testing and
inspections strictly confidential and shall not submit a copy of any such report
or assessment to any governmental agency unless specifically required by
applicable law; and if so required, Lessee shall simultaneously provide to
Lessor a copy of any information submitted to such agency.  The provisions
hereof shall survive the expiration or termination of this Lease.
 
15

--------------------------------------------------------------------------------




(j)  If a violation of Environmental Laws occurs or is found to exist and, in
Lessor’s reasonable judgment, the cost of remediation of, or other response
action with respect to, the same is likely to exceed One Hundred Thousand
Dollars ($100,000.00), Lessee  will provide to Lessor, within ten (10) days
after Lessor’s request therefor, adequate financial assurances, as determined in
Lessor’s reasonable discretion, that Lessee will effect such remediation in
accordance with applicable Environmental Laws, and fulfill Lessee’s
indemnification obligations that could reasonably be expected to arise as a
result of such violation.  Such financial assurances shall be in an amount equal
to Lessor’s reasonable estimate of the anticipated cost of such remedial action
to cure such violation, including, without limitation, all costs, fees and
expenses in connection therewith and may be in the form of insurance, escrowed
funds or appropriate bonding, as reasonably acceptable to Lessor.  


(k)  Notwithstanding any other provision of this Lease, if a violation of
Environmental Laws occurs or is found to exist and the Term would otherwise
terminate or expire, then, at the option of Lessor, (i) the Term shall be
automatically extended beyond the date of termination or expiration and this
Lease shall remain in full force and effect beyond such date until the earlier
to occur of (1) the completion of all remedial action in accordance with
applicable Environmental Laws or (2) the date specified in a written notice from
Lessor to Lessee terminating this Lease and (ii) the Fixed Annual Rent for the
then extended Term of this Lease shall be the greater of (x) the Fixed Annual
Rent set forth herein or (y) the then fair market value for the Premises based
upon the highest and best use of the Premises; provided, however, that if the
Premises may be used for the highest and best use during the period that Lessee
is remediating any contamination and/or curing any violation of Environmental
Laws, then and only in such event, Lessee shall not be required to pay Lessor
Rent for access to the Premises.


(l)  From and after the default by Lessee of its obligations under the terms and
conditions of this Lease, Lessee hereby collaterally assigns to Lessor all
right, title and interest of Lessee, including, without limitation, the right to
receive funds, in and to the Environmental Funding Agreement (as that term is
defined in the PSA); provided, however, that Lessor hereby grants Lessee a
license to collect and apply such funds as long as this Lease remains in full
force and effect.  Further, after a default beyond the expiration of any
applicable notice and cure period, Lessor shall have the right to exercise any
and all rights held by Lessee under the PSA Documents with respect to any and
all environmental matters.  Any election of remedies by Lessee, Purchaser or any
affiliates of either party with respect to any work to be performed at any
portion of the Premises shall require Lessor’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  
 
(m)  Without limiting Section 11 above, Lessee, at its sole cost and expense,
will at all times promptly and faithfully discharge and perform all of the
covenants set forth in the deed to the Premises relating to required work with
respect to the UST systems promptly upon request of Lessor in contemplation of
any sale or transfer of the Premises pursuant to which such UST work becomes
required by said covenants, if and to the extent such UST work shall not have
already been completed.
 
13.   GUARANTY.  As a material inducement for Lessor to enter into this Lease,
Lessee has caused to be delivered to Lessor contemporaneously herewith, from
Eyob Y. Mamo also known as Joe Mamo (hereinafter “Guarantor”), a guaranty of all
of Lessee’s performance of all of Lessee’s obligations hereunder (the
“Guaranty”) in the form set forth on Exhibit “B” attached hereto.  In the event
of a default by Lessee under this Lease, Guarantor shall have the obligation to
assume all of Lessee’s obligations hereunder directly (without releasing Lessee
therefor).
 
16

--------------------------------------------------------------------------------




14.   INSURANCE.  (a)  Lessee shall pay the premiums for and deliver to Lessor
the following policies of insurance, with insurance carriers that have a rating
of A:-X or better as set forth in the most current issue of Best’s Insurance
Guide and a rating of A in the latest Standard and Poor’s guide and authorized
to do business in the state in which the Premises are located, or otherwise that
are acceptable to Lessor, that shall name Lessor, and its designees as
additional insureds:


(b)  Prior to the Commencement Date, Lessee shall deliver to Lessor (and to the
owner of the Premises if not Lessor) evidence of the existence and amounts of
the insurance with additional insured endorsements, named insured endorsements
and mortgagee/loss payable clauses as required herein.  Lessee shall deliver to
Lessor a Certificate of Liability Insurance in connection with Lessee’s
liability policy(ies), and an Evidence of Property Insurance in connection with
Lessee’s property policy(ies).  No policy shall be cancelable or subject to
reduction of coverage or other modification except after 30 days’ prior written
notice to Lessor.  Neither the issuance of any insurance policy required
hereunder, nor the minimum limits specified herein with respect to any insurance
coverage, shall be deemed to limit or restrict in any way the 1iability of
Lessee arising under or out of this Lease.  


(c)  Lessee shall obtain and maintain in full force and effect throughout the
Term of this Lease the following insurance coverages:


(i)  Lessee, at Lessee's expense, shall obtain and keep in full force during the
Term of this Lease a policy of commercial general liability (including
contractual liability) and property damage insurance, with coverage of at least
$3,000,000 per occurrence for bodily or personal injury (including death) and
$2,000,000 in respect of property damage, each on a per Site basis, or in such
higher amounts as Lessor may reasonably require from time to time during the
Term of the Lease, written on an occurrence basis insuring Lessee (with Lessor
and any other party Lessor may designate as an additional insured as its
interest may appear) against any liability arising out of ownership, use,
occupancy, or maintenance of the Premises and all of its appurtenant areas.  The
policy shall provide blanket contractual liability coverage.  However, the
1imits of the insurance shall not limit the liability of Lessee.  In addition,
Lessee at Lessee’s expense shall obtain and keep in full force, during the Term
of this Lease an umbrella liability policy in an amount not less than
$20,000,000 in excess primary insurance on an occurrence and per Site
basis.  The insurance to be maintained by Lessee pursuant to this subsection (i)
shall be primary and not contributory to any other insurance maintained by
Lessor.  Terrorism coverage must be included on all liability
coverages.  Notwithstanding anything to the contrary set forth in this
subsection (i), as of the Commencement Date Lessee shall, as relates to general
liability insurance for bodily or personal injury (including death), only be
required to provide insurance in the amount of $2,000,000 per occurrence
($4,000,000 million aggregate) and an umbrella liability policy in the amount of
$10,000,000.  Within ten (10) days from the date of this Lease, Lessee shall
increase its general liability insurance for bodily or personal injury
(including death) to $3,000,000 per occurrence for bodily or personal injury,
and increase its  umbrella liability insurance policy to the amount of
$20,000,000 as otherwise required above in this subsection.  In the event that
Lessee does not obtain and deliver insurance certificates to Lessor evidencing
such additional coverages  in compliance with the terms and conditions of this
Lease within  ten (10) days from the date of this Lease, Lessee may, in addition
to any other remedies available to it hereunder or otherwise at law, declare
Lessee in default of its obligations under this Lease and Lessor may also, but
shall not be obligated to, obtain a insurance for such additional coverages at
Lessee’s expense, in which event all costs, fees and expenses incurred by Lessor
with respect o such insurance shall be deemed additional rent and shall be paid
by Lessee within fifteen (15) days after written demand by Lessor.
 
17

--------------------------------------------------------------------------------




(ii)  Lessee, at Lessee's expense, shall obtain and keep in force during the
Term of this Lease a “Special Form” (as such term is used in the insurance
industry) policy of property insurance covering loss or damage to the
Premises.  This insurance shall be in an amount not less than the full
guaranteed replacement cost of the buildings(s) (less slab, foundation, supports
and other customarily excluded improvements).  The policy shall contain only
standard printed exclusions and must include Equipment Breakdown (boiler and
machinery) coverage or, if such coverage is separate, a joint loss agreement
must be obtained in form and substance acceptable to Lessor; include an agreed
value endorsement waiving any co-insurance penalty, and an ordinance or law
coverage endorsement covering increased costs resulting from changes in laws or
codes, and demolition and removal of the damaged structure.  In addition, the
policy shall include a “Loss Payable Provisions” endorsement (ISO Form CP 12 18
06 95 or equivalent) naming Lessor as “Loss Payee” thereunder in addition to
Lessor being named insured and any lender of Lessor being added as
mortgagee/loss payee.  In no event shall any deductible payable in connection
with such policy with respect to any individual Site exceed $10,000.  Terrorism
coverage must be included.  The insurance shall provide for payment of loss
jointly to Lessor and Lessee; provided, however, that, as long as Lessee is not
in default under this Lease beyond the expiration of any applicable notice and
cure period, Lessor shall allow the proceeds to be available to Lessee to pay
the cost of restoring damage to the Premises by resulting from such casualty
and, upon completion of such repairs and/or restoration and the payment for
same, and provided that Lessee is not in default under this Lease beyond the
expiration of any applicable notice and cure period, Lessee shall be entitled to
the balance of such proceeds.


(iii)  If any Site comprising the Premises is located in Flood Zone A or V as
defined by the Federal Emergency Management Agency (FEMA), Lessee, at Lessee's
expense, shall obtain and keep in force during the Term of this Lease a policy
of insurance covering loss or damage due to flood with respect to the
Premises.  The insurance shall provide for payment of loss jointly to Lessor and
Lessee; provided, however, that, as long as Lessee is not in default under this
Lease, Lessor shall allow the proceeds to be available to Lessee to pay the cost
of restoring damage to the Premises by resulting from such casualty and, upon
completion of such repairs and/or restoration and the payment for same, and
provided that Lessee is not in default under this Lease, Lessee shall be
entitled to the balance of such proceeds.


(iv)  Lessee also shall obtain and keep in force during the Term of this Lease a
policy of rent interruption insurance with a period of indemnity not less than
twelve (12) months from time of loss and an extended period of indemnity of
three hundred sixty-five (365) days.  This insurance shall cover all taxes and
insurance costs for the same period in addition to twelve (12) month's Fixed
Annual Rent amount.


(v)  If Lessee (or any sublessee or other occupant of a Site comprising the
Premises) offers alcoholic beverages for sale from the Premises, Lessee or such
other occupant of the Site, shall obtain, or shall cause such third (3rd) party
to, carry and maintain liability insurance which shall include coverage for all
liabilities arising out of the dispensing or selling of alcoholic beverages
imposed under any laws, including, without limitation a “dram shop” or alcoholic
beverage control act.


(vi)  If and to the extent required by applicable law, Lessee also shall obtain
and keep in force during the Term of this Lease a worker's compensation policy,
insuring against and satisfying Lessee's obligations and liabilities under the
worker's compensation laws of the state in which the Premises are located and
shall also include a minimum of $1,000,000 for employer’s liability coverages.
 
18

--------------------------------------------------------------------------------




(vii)  Should any financial assurance requirements pursuant to Environmental
Laws be imposed on Lessee’s use of, or activities at, the Premises, Lessee
promptly and timely shall comply with those requirements as they take­ effect.


(viii)  Lessee shall maintain pollution liability insurance in favor of Lessor
which names Lessor as an additional insured as specifically provided below in
this Section, and any third parties that may be affected, in an amount of at
least $1,000,000 per occurrence providing coverage for the investigation and/or
remediation of any hazardous materials (including but not limited to petroleum
products) released at, on, under or from the Premises, property damage
(including, without limitation, natural resource ­damages) and compensation for
personal  injuries, costs of defense and legal liability to third parties with a
deductible not to exceed $50,000 per incident.  Lessee shall provide a
certificate of insurance evidencing such required coverage prior to the
Commencement Date, and such certificate shall provide that the policy may not be
cancelled or amended in any material respect without thirty (30) days' prior
written notice to Lessor.


(d)  Lessee shall name Lessor as additional insureds for liability coverages and
named insured for property coverages and shall name Lessor’s designees, and
Lessor’s successor(s), assignee(s), nominee(s) and agents with an insurable
interest.


(e)  If requested by Lessor, the policies of insurance required to be maintained
hereunder shall bear a standard first mortgage endorsement in favor of any
holder or holders of a first mortgage lien or security interest in the property
with loss payable to such holder or holders as their interest may appear.


(f)  Lessee hereby waives and releases any and all right of recovery against
Lessor, including, without limitation, employees and agents, arising during the
Term of the Lease for any and all loss (including, without limitation, loss of
rental) or damage to property located within or constituting a part of the
Premises unless such loss is caused by the gross negligence or willful
misconduct of a Lessor Party.  This waiver is in addition to any other waiver or
release contained in this Lease. Lessee shall have its insurance policies issued
in such form as to waive any right of subrogation that might otherwise exist,
and shall provide written evidence thereof to Lessor upon written request.


15.   MAINTENANCE; CASUALTY; RESTORATION.  (a)  Lessee, at its expense, shall
make all repairs, restorations of damage from fire or other casualty and
replacements (including, in either case, structural), and provides all
maintenance, required to keep the building, equipment, personal property and
improvements in a good, sightly and safe operating condition that is in
compliance with all laws and regulations, including maintenance, repairs,
painting and replacements made necessary by reason of ordinary wear and tear,
damage by the elements and obsolescence, and shall keep adjacent sidewalks,
curbs and driveways in good and safe condition and free from snow, ice and
obstructions, keep the yard area free of trash, junk and debris, keep grass,
plantings, shrubs etc. trimmed and neat, and replace damaged glass and light
bulbs and fixtures without delay. Repairs and replacements shall be done in a
good and workmanlike manner with materials equal in quality and class equal to
or better than work or installations existing at the time that the damage or
injury occurred.  Lessee shall commit no act of waste to the Premises or
improvements.
 
19

--------------------------------------------------------------------------------




(b)  Lessee will be responsible at its sole cost and expense to install and
perform the work set forth on Schedule “F” attached hereto and by this reference
made a part hereof (the “Lessee’s Upgrade Work”) within twenty-four (24) months
after the date of this Lease.  Lessee shall deliver to Lessee at the execution
of this Lease, an amount equal to the cost of Lessee’s Upgrade Work.  Funds will
be released from escrow on a pro rata basis as Lessee’s Upgrade Work is
completed.  


(c)  In the event of damage to the Premises from fire or other casualty, Lessee
shall give Lessor prompt written notice thereof and shall commence and complete,
at Lessee’s cost and expense, the restoration of such damage so as to render the
Premises in the same or better condition as it was immediately prior to such
fire or other casualty.  Lessee is not entitled to any rent abatement during or
resulting from any partial or total destruction of the Premises from any
casualty, and in no event is Lessee entitled to terminate the Lease as a result
thereof.


(d)  Lessor and Lessor’s lender, in their discretion and upon notice to Lessee
(except that no notice to Lessee shall be required if an Event of Default has
occurred and is continuing), may adjust, collect and compromise all claims under
any of the insurance policies required by Section 14 (except public liability
insurance claims payable to a person other than Lessee, Lessor or Lessor’s
lender) and to execute and deliver on behalf of Lessee all necessary proofs of
loss, receipts, vouchers and releases required by the insurers.  Provided that
no Event of Default has occurred and is continuing, Lessee shall be entitled to
participate with Lessor and Lessor’s lender in any adjustment, collection and
compromise of the net award payable in connection with a casualty.  So long as
an Event of Default has not occurred and is not then continuing, Lessee may
settle, compromise, adjust and collect any such claims upon written notice to
Lessor and shall deposit such amounts in excess of Seventy-Five Thousand Dollars
($75,000.00) in an account designated by Lessor to be used for the
reconstruction of the Premises as provided below in Section 15(f).  If an Event
of Default has occurred and is continuing, Lessee agrees to sign, upon the
request of Lessor or Lessor’s lender, all such proofs of loss, receipts,
vouchers and releases.  If Lessor or Lessor’s lender so requests, Lessee shall
adjust, collect and compromise any and all such claims, and Lessor and Lessor’s
lender shall have the right to join with Lessee therein.  Any adjustment,
settlement or compromise of any such claim shall be subject to the prior written
approval of Lessor and Lessor’s lender, and Lessor and Lessor’s lender shall
have the right to prosecute or contest, or to require Tenant to prosecute or
contest, any such claim, adjustment, settlement or compromise.  Each insurer is
hereby authorized and directed to make payment under said policies, including
return of unearned premiums, directly to Lessor or, if required by the mortgage,
to Lessor’s lender instead of to Lessor and Lessee jointly, and Lessee hereby
appoints each of Lessor and Lessor’s lender as Lessee’s attorneys-in-fact to
endorse any draft therefor.  The rights of Lessor under this Section 15(e) shall
be extended to Lessor’s lender if and to the extent that any mortgage so
provides.


(e)  If Lessee shall fail to comply with its obligations under this Section, for
more than twenty (20) days after notice to Lessee (or such longer period if
Lessee has commenced to comply with its obligations under this subsection (e)
and has notified Lessor in writing that it shall complete such obligations),
then  Lessor or its agent may enter upon the Premises in order to take such
remedial action as is necessary and may charge the cost of repair to Lessee as
additional rent due with Lessee’s next monthly installment of Fixed Annual
Rent.  Lessee’s failure to pay such charges within fifteen (15) days of Lessor’s
demand shall be treated as a failure to pay rent when due and subject to the
same remedies.
 
20

--------------------------------------------------------------------------------




(f)  Lessee shall provide Lessor with an engineering or property condition
report (at Lessee’s sole cost and expense and in form and substance satisfactory
to Lessor, in Lessor’s sole discretion) not more than twenty-four (24) months
nor less than eighteen (18) months prior to the end of the Initial Term or any
Renewal Term (a “Property Condition Report”).  If (i) such Property Condition
Report lists replacements of the roof or HVAC systems required on the Premises
during the remainder of the Initial Term or any Renewal Term, or (ii) an
alteration or repair to the Premises is required by any applicable Governmental
Regulation during the last eighteen (18) months of the Initial Term or any
Renewal Term, then, provided such alteration or repair is the result of normal
wear and tear and not due to neglect or waste by Lessee, then the cost of such
alteration or repair, as the case may be, will be apportioned between Lessor and
Lessee with Lessee’s share equal to the cost of such alteration or repair, as
the case may be, multiplied by a fraction, the numerator of which shall be the
remainder of the Term from the time such alteration or repair needs to be made
pursuant to subsections (i) and (ii) above, and the denominator of which shall
be the anticipated useful life of such alteration or repair, as the case may
be.  If, after any such apportionment, any Renewal Option is exercised in
accordance with Section 6, the cost of such alteration or repair will be
re-apportioned accordingly.  If such alteration or repair is due to neglect or
waste by Lessee, Lessee will bear the full cost of such alteration and repair,
including any reasonable costs incurred by Lessor to ensure that the alteration
and repair are completed, and such alteration or repair shall be made in
accordance with Section 22 of this Lease.


(g)  In the case of any alteration or restoration costing in excess of Two
Hundred Fifty Thousand Dollars ($250,000), Lessor (or Lessor’s lender if
required by any mortgage) shall hold the net award in a fund (the “Restoration
Fund”) which shall be used for the alteration and/or restoration of the Site in
question and disburse amounts from the Restoration Fund only in accordance with
the following conditions:


(i)Lessee shall commence the restoration as soon as reasonably practical and
diligently pursue completion of such restoration to completion;


(ii) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications and a detailed budget for the restoration
shall have been approved by Lessor, such detailed budget shall reflect that the
Restoration Fund is sufficient to cover the costs of restoration, including any
additional insurance required as a result of restoration, and payments of Fixed
Annual Rent due under this Lease (if Lessor reasonably determines that the
Restoration Fund is insufficient to cover such costs, Lessee must deposit such
required excess amount as directed by Lessor), (B) Lessor and Lessor’s lender
shall be provided by Lessee with mechanics’ lien insurance, “owner contractor’s
protective liability insurance” (if available), builder’s risk completed value
insurance and acceptable performance and payment bonds which insure satisfactory
completion of and payment for the restoration, are in an amount and form and
have a surety acceptable to Lessor, and name Lessor and Lessor’s lender as
additional dual obligees, and (C) appropriate waivers of mechanics’ and
materialmen’s liens shall have been filed;


(iii)at the time of any disbursement, (A) no Event of Default shall exist (B)
all materials installed and work and labor performed (except to the extent being
paid out of the requested disbursement) in connection with the restoration shall
have been paid in full, and (C) no mechanics’ or materialmen’s liens or stop
orders or notices of pendency shall have been filed or threatened against the
Premises and remain undischarged or shall be fully bonded to the satisfaction of
Lessor;


(iv)disbursements shall be made no more frequently than once a month and be in
an amount not exceeding the cost of the work completed since the last
disbursement, upon receipt of (A) satisfactory evidence, including architects’
certificates, of the stage of completion, the estimated total cost of completion
and performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (B) waivers of liens or
partial waivers of liens, as the case may be, for the work completed through the
last disbursement, (C) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested, (D) a
satisfactory bringdown of title insurance and (E) other evidence of cost and
payment so that Lessor and Lessor’s lender can verify that the amounts disbursed
from time to time are represented by Work that is completed, in place and free
and clear of mechanics’ and materialmen’s lien claims;
 
21

--------------------------------------------------------------------------------




(v)each request for disbursement shall be accompanied by a certificate of
Lessee, signed by the president or a vice president of Lessee, describing the
work for which payment is requested, stating the cost incurred in connection
therewith, stating that Lessee has not previously received payment for such work
and, upon completion of the work, also stating that the work has been fully
completed and complies with the applicable requirements of this Lease and with
all Governmental Regulations;


(vi)Lessor may retain ten percent (10%) of the Restoration Fund until the work
is fully completed;


(vii)if the Restoration Fund is held by Lessor, the Restoration Fund may not be
commingled with Lessor’s other funds and shall not bear interest; and
 
(viii)  such other reasonable conditions as Lessor or Lessor’s lender may
impose; including without limitation, if the costs of restoration exceed
$1,000,000 and Lessor so requests, a requirement that Lessee hire a casualty
consultant.
 
(ix)  Prior to commencement of restoration and at any time during restoration,
if the estimated cost of completing the restoration work free and clear of all
liens, as commercially reasonably determined by Lessor, exceeds the amount of
the net award available for such restoration, the amount of such excess shall,
upon demand by Lessor, be paid by Lessee to Lessor to be added to the
Restoration Fund.  Any sum so added by Lessee which remains in the Restoration
Fund upon completion of restoration shall be refunded to Lessee.  For purposes
of determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the net award shall be deemed to
be disbursed prior to any amount added by Lessee.


(h)  Notwithstanding anything herein to the contrary, if within the last two (2)
years of the Term then in effect (i) there is damage or destruction to a Site
that will cost in excess of $500,000 to repair, or (ii) if at any time during
the Term there is damage or destruction to a Site and restoration of the Site to
its previous use is prohibited by applicable governing authorities (including
zoning boards or Lessee’s inability to obtain proper permits and approvals),
Lessor or Lessee may, at its respective option and in its respective sole
discretion, elect to terminate the Lease with respect to such Site and in such
event Lessee shall assign and deliver to Lessor any insurance payments received
by Lessee with respect to such damage or destruction together with payment by
Lessee of any deductible with respect to such insurance proceeds;
provided,  however, that if Lessor shall have given a notice of termination in
accordance with the foregoing and Lessee shall thereafter be permitted under
this Lease to effect a Renewal Option, and the Renewal Term is effected pursuant
thereto, then Lessor’s termination notice shall not have any effect.  In the
event the Lease is terminated with respect to a Site as a result of subsection
(ii) of this subsection (h), then the Rent due to Lessor under this Lease shall
be adjusted by the amount set forth with respect to each Site on Schedule “A”
attached hereto and by this reference made a part hereof (with respect to each
Site, the “Adjustment Amount”), which Adjustment Amount shall be increased by
two and one-half percent (2.5%) per annum for each year during the Term of this
Lease.
 
22

--------------------------------------------------------------------------------




(i) Notwithstanding anything herein to the contrary, if within the last two (2)
years of the Initial Term or Renewal Term then in effect there is damage or
destruction to a Site and restoration of the Site to its previous use is
prohibited by applicable governing authorities (including zoning boards or
Lessee’s inability to obtain proper permits and approvals), Lessee may, at its
option and in its sole discretion, elect to terminate the Lease with respect to
such Site and assign and deliver to Lessor any insurance payments received by
Lessee with respect to such damage or destruction together with any deductible
payable in connection with such insurance payment.  In such event the Rent and
other charges due to Lessor under this Lease shall be adjusted accordingly.


16.   CONDEMNATION.  (a)  Lessee shall give Lessor and Lessor’s lender immediate
written notice of Lessee’s receipt of a condemnation notice.  If the whole or
any substantial part of any Site (to the extent such partial taking would have a
material adverse affect on the business then being conducted on the Site) shall
be acquired or condemned by eminent domain or for any public or quasi-public use
or purpose, then, and in that event, (x) the Term of this Lease shall cease and
terminate with respect to such Site from the date of title vesting, (y) Fixed
Annual Rent shall be reduced by the Adjustment Amount for such Site set forth on
Schedule “A” annexed hereto (which Adjustment Amount shall be increased by two
and one-half percent (2.5%) per annum for each year during the Term of this
Lease), and (z) Lessee shall have no claim against Lessor for the value of any
unexpired Term of this Lease with respect to such Site.  Lessor and Lessor’s
lender are authorized to collect, settle and compromise, in their sole and
absolute discretion (and, if no Event of Default exists, upon notice to Lessee)
and shall consult with Lessee, but this shall not be construed so as to require
Lessor to obtain Lessee’s approval, which shall not be required in any case, the
amount of any net award. No agreement with any condemnor in settlement or under
threat of any condemnation shall be made by Lessee without the written consent
of Lessor and Lessor’s lender.  No part of any award shall belong to Lessee,
except that Lessee may make a separate claim with the condemning authority for,
or shall be entitled to that portion of the award expressly attributed to (a)
the Lessee’s then book value of leasehold improvements made to the Site by
Lessee, (b) Lessee’s Personal Property or the cost of removal thereof, and (c)
relocation/moving costs and, additionally, (d) Lessee may make a separate claim
with the condemning authority for Lessee’s enterprise or business
value.  Notwithstanding the foregoing, if the condemnation award is a single
award for the entire value of the Site, inclusive of the fee and leasehold
interests of the parties, but without any allocations as between the two
estates, then the portion of the award that Lessee is entitled to shall be
limited to (x) the Lessee’s then book value of Lessee’s leasehold improvements
made to the Site by Lessee, (y) the book value of Lessee’ Personal Property or
the cost of removal thereof and (z) any relocation/moving costs of Lessee.  In
the event there is any environmental contamination at any Site which is subject
to a condemnation proceeding, notwithstanding such condemnation proceeding,
Lessee shall continue to be responsible to remediate any and all contamination
in accordance with the terms of this Lease.
 
(b)  If, however, the condemnation does not materially adversely affect Lessee’s
ability to conduct its business at a particular Site comprising the Premises,
then the condemnation shall be deemed to be of less than a substantial part of
such Site. If less than a substantial part of any of the Sites comprising the
Premises shall be acquired or condemned by eminent domain or for a public or
quasi-public use or purpose, then the Term of this Lease and the Fixed Annual
Rent payable by Lessee hereunder shall remain the same and unaffected by such
condemnation and Lessor shall be entitled to the entire award in connection
therewith; provided, however, that Lessor shall make the award available to
Lessee, as long as Lessee is not in default hereunder, notice and cure period,
to pay the cost of any repair or restoration of the Site affected by such
proceeding required by reason of such condemnation.  If any condemnation or
other taking shall result in damage to any of the Sites comprising the Premises,
and this Lease shall not terminate, then Lessee shall repair such damage at its
cost and expense.  The award, if any, in connection therewith shall be made
available to Lessee to pay the cost of repairing and restoring the Site in
question to a useful condition.
 
23

--------------------------------------------------------------------------------




17.   LESSOR RIGHT OF ENTRY.  (a)  Lessor shall not be required to render any
services to Lessee or to make any repairs or replacements to the Premises except
those specifically described in this Lease.
 
(b)  Upon reasonable prior notice, which may be oral, and other than an
emergency for which no notice shall be required, Lessor, for itself and its
agents, reserves the right to enter the Premises for the purposes of examining
and inspecting and ensuring Lessee’s compliance with all applicable laws and the
terms and conditions of this Lease at said Premises and any property of Lessor
thereon and to make any necessary repairs thereto.  Lessor shall not be liable
in any manner to Lessee by reason of such entry or the performance of repair
work in the Premises and the obligations of Lessee hereunder shall not be
thereby affected.  Lessee shall permit Lessee’s predecessor in title to the
Premises access to the Premises in order to comply with the terms and covenants
set forth in the deed conveying the Premises to Lessee.


(c)  The Lessee agrees to permit the Lessor or the Lessors' agents to show the
Premises at any reasonable times to persons wishing to purchase or Lease the
same.


18.   SUBORDINATION.  (a)  This Lease is subject and subordinate to all ground
leases and overleases and to all mortgages or other security instruments which
may now or hereafter affect this Lease or any Site, and to all renewals,
modifications, consolidations, replacements, extensions, substitutions or
assignments thereof and this clause shall be self-operative and no further
instrument of subordination shall be required in order to effect same so long as
Lessor obtains a non-disturbance agreement (herein, the “Non-Disturbance
Agreement”) from the holder of any mortgage entered into by Lessor and filed
against all or any of the Sites.  The Non-Disturbance Agreement may contain
additional provisions as are customarily requested by secured lenders with liens
encumbering real property security similar to the Premises, including, without
1imitation, Lessee’s agreement to attorn as set forth below in this Section,
provided that any such provisions shall be acceptable to Lessee, which approval
shall not be unreasonably withheld, conditioned or delayed.  The parties
acknowledge that the form and substance of the Non-Disturbance Agreement
attached hereto as Exhibit “C” is acceptable to them.
 
(b)  The Non-Disturbance Agreement shall provide that in the event of
foreclosure of any mortgage, whether superior or subordinate to this Lease, then
(i) this Lease shall continue in force, (ii) Lessee's quiet possession shall not
be ­disturbed if Lessee is not in default hereunder or cures such default prior
to the expiration of applicable cure periods, (iii) Lessee shall attorn and
recognize the mortgagee or purchaser at foreclosure sale (“Successor Lessor”) as
Lessee's Lessor for the remaining Term of this Lease, and (iv) the Successor
Lessor shall not be bound by (x) any payment of rent for more than one month in
advance, (y) any amendment, modification or ending of this Lease without the
Successor Lessor's consent after the Successor Lessor's name is given to Lessee,
unless the amendment, modification, or ending is specifically authorized by the
original Lease and does not require Successor Lessor's prior agreement or
consent; and (z) any liability for any act or omission of a prior Lessor.  At
the request of the Successor Lessor, Lessee shall execute an amendment to this
Lease confirming the Successor Lessor on the same terms and conditions as this
Lease for the balance of the Term of this Lease, together with all options to
extend the Term of the Lease as provided herein.
 
24

--------------------------------------------------------------------------------




19.   SIGNAGE.  Lessee shall place any signs on the Premises Lessee desires so
long as such signs are neat, professional and reasonably relate to the business
being conducted at the Premises.  All signs shall be in compliance with all
applicable laws.  All signage on or about the Premises shall be fabricated,
installed and maintained by Lessee, at Lessee’s sole cost and expense.  Lessee
shall pay the charges, if any, for all sign permits.  No signs shall contain any
material that would be offensive, disparaging or indecent or that would
otherwise not be in keeping with comparable service station properties.


20.   ASSIGNMENT; SUBLETTING; LESSEE FINANCING.  (a) Except as otherwise
expressly provided herein, Lessee shall not assign, pledge, mortgage or
otherwise transfer its interest in the Premises, or any part thereof, without
first obtaining Lessor's written consent, which consent Lessor may withhold in
its sole and absolute discretion during the first five (5) years of the Term of
this Lease and thereafter, such consent may be withheld by Lessor in its
commercially reasonable discretion.  For purposes hereof, and without
limitation, it shall be commercially reasonable for Lessor to deny consent to a
request by Lessee to assign its interest in the Premises (x)  if the
proposed  assignee’s net worth or creditworthiness is less than the net worth
and creditworthiness of Lessee or Guarantor (whichever is greater) as of the
date Lessee requests such consent or as of the Commencement Date, which ever is
greater; or (y) if the proposed assignee does not have experience of reasonable
length and quality with respect to operating the predominant type of business
then being operated at the Premises.  Lessee may sublet the Premises with not
less than twenty (20) days prior written notice to the Lessor which notice shall
include sublessee’s name, address and phone number; provided, however, that the
term of the sublease shall not extend past the day which immediately precedes
the expiration date of the then current Term of this Lease.  In the event of any
such assignment or subletting, by new lease or otherwise, Lessee shall continue
to remain jointly and severally liable to Lessor, along with its transferee, for
the performance of all of Lessee’s obligations, including the payment of Rent,
for the remainder of the Term of this Lease.  The sale or any other transfer of
all or substantially all of the assets of Lessee to any other person, or a
conveyance or transfer of Lessee’s stock or other ownership interests (if a
corporation or other entity) to any other person, shall be deemed an attempted
assignment requiring consent.  In no event shall any such assignment, subletting
and/or transfer release Guarantor from its obligations under the
Guaranty.  Notwithstanding the foregoing, so long as there is no change in the
operation, management or control of Lessee, Lessee shall be permitted to
transfer membership interests in Lessee for (i) tax planning or estate planning
purposes or (ii) among the members of Lessee as of the date of this Lease;
provided, however, that no membership interests in Lessee are transferred to any
party that is not a member of Lessee as of the Commencement Date.  In addition,
in the event Guarantor becomes incapacitated, Lessee shall have the right to
replace Guarantor as guarantor of the Lease and/or as the president of the
managing member of Lessee; provided, however, that such replacement shall be
reasonably acceptable to Lessor (it being acknowledged and agreed that it shall
be reasonable for Lessor to withhold its consent to any replacement (x) of
Guarantor if the proposed replacement’s net worth is less than the net worth of
Guarantor as of the date Lessee requests such replacement or as of the
Commencement Date, whichever is greater; or (y) of president of the managing
member if the replacement lacks industry experience comparable to that of
Guarantor).


(b)  In the event of Lessee's surrender of this Lease or the termination of this
Lease, Lessor may, at its option, either terminate any or all subtenancies or
succeed to the interest of Lessee as sublessor thereunder.  No merger shall
result from Lessee's sublease of the Premises under this Section, Lessee's
surrender of this Lease, or the termination of this Lease.
 
25

--------------------------------------------------------------------------------




(c)  Lessee immediately and irrevocably assigns to Lessor, as security for
Lessee's obligations under this Lease, all rent from any subletting of all or
any part of the Premises as permitted by this Lease; provided, however, that
Lessee shall have a license to collect all such rents unless and until an Event
of Default has occurred and is continuing.  If an Event of Default by Lessee has
occurred and is then continuing, Lessor, as assignee and as attorney-in-fact for
Lessee, or a receiver of Lessee appointed on Lessor's application, may collect
the rent and apply it toward Lessee's obligations under this Lease.


(d)  If this Lease is assigned, or if the Premises or any part of the Premises
is sublet or occupied by anyone other than Lessee, Lessor may, after default by
Lessee which remains uncured after the expiration of any applicable notice,
grace and cure period, collect rent from the assignee, under-tenant or occupant,
and apply the net amount collected to the rent herein reserved, but no such
assignment, underletting, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, under-tenant or occupant as
tenant, or a release of Lessee from the further performance by Lessee of
covenants on the part of Lessee herein contained.


(e)  Lessee hereby acknowledges and agrees that Lessor has a significant
material interest in limiting the amount of debt and other financing obligations
incurred by Lessee.  Accordingly, at the request of Lessee, Lessor hereby
consents to Lessee incurring leasehold mortgage financing secured by the
Premises which shall be limited to a maximum principal amount of Five Million
Dollars ($5,000,000.00), which amount shall be increased in each calendar year
during the Term by an amount of one percent (1%) of the amount in effect the
immediately prior calendar year (the “Lessee Financing”).  Lessee hereby
acknowledges that such limitation on debt by Lessee was a material inducement
for Lessor to enter into this Lease.  Other than the Lessee Financing, Lessee
hereby agrees that it shall not incur any other debt during the Term of the
Lease, as the same may be extended, without the prior written consent of Lessor,
which may be withheld by Lessor in its sole and absolute discretion.  Upon
receipt of Lessee’s request, Lessor agrees to provide an estoppel certificate
with respect to this Lease in connection with any Lessee Financing.


(f)  Each and every sublease, occupancy agreement and/or license entered into
from and after the Commencement Date must provide that (i) the same is subject
to all of the terms and conditions of this Lease and (ii) in the event of
cancellation or termination of this Lease for any reason whatsoever or of the
surrender of this Lease whether voluntary, involuntary or by operation of law,
prior to the expiration date of such agreement, including extensions and
renewals granted thereunder, the proposed occupant agrees to make full and
complete attornment to Lessor for the balance of the Term of such agreement, at
the option of Lessor at any time during the occupancy of a portion of the
Premises, which attornment shall be evidenced by an agreement in form and
substance reasonably satisfactory to Lessor, in which the proposed occupant
agrees to execute and deliver at any time within fifteen (15) days after request
of Lessor, or its successors and assigns, and the occupant waives the provisions
of any law now or hereafter in effect which may give the occupant any right of
election to terminate the agreement or to surrender possession of any portion of
the Premises in the event any proceeding is brought by Lessor under this Lease
to terminate this Lease.


(g)  Notwithstanding anything to the contrary set forth in this Lease, including
without limitation, this Section 20, Lessor acknowledges that Lessee intends
from time to time to enter into leases with dealers to operate the service
station business at the Premises (each, a “Dealer Lease” and collectively, the
“Dealer Leases”) for all or portions of the Sites.  Nothing in this Lease shall
be construed to limit Lessee’s right to enter into such Dealer Leases, and
Lessor’s consent shall not be required for Lessee to enter into or terminate any
Dealer Leases; so long as any new Dealer Lease entered into, or any existing
Dealer Lease renewed, extended  or materially modified, from and after the date
of this Lease shall provide that:(i) the Dealer Leases are expressly subject and
subordinate to this Lease and (ii) contain the provisions of Section 20(f) of
this Lease.  Further, Lessor shall have no obligation or liability under the
Dealer Leases under any circumstances whatsoever, nor shall the Lessee have any
obligation to honor any Dealer Lease.  In no event shall Lessee be excused from
performing its obligations under this Lease notwithstanding the existence of a
Dealer Lease on a Site.  Lessee shall defend, indemnify and hold Lessor its
affiliates, officers, directors, members, partners, shareholders, employees and
agents harmless from and against any and all losses actually incurred by Lessor,
liabilities, claims, demands, suits, actions, judgments, fines or payments,
environmental or otherwise, for, or in connection with, any claim by any party
under the Dealer Leases for any matter arising under, or in connection with, the
Dealer Leases, including any accident, injury or damage whatsoever caused to any
person or property arising, directly or indirectly, out of the business
conducted at the Premises or on any of the sidewalks adjoining the same, or
arising, directly or indirectly, from any violation of any law, agency ruling or
regulation, or from any act or omission of Lessee or any sublessee and their
respective licensees, servants, agents, customers, employees, invitees or
contractors, and from and against all costs, expenses and liabilities incurred
in connection with any such claim or proceeding brought thereon.
 
26

--------------------------------------------------------------------------------




21.   NO LIENS.  Other than the Lessee Financing, Lessee shall not do any act,
or make any contract, which may create or be a foundation for any lien
(including mechanics or materialman’s liens) or other encumbrance upon any
interest of Lessor in the Premises.  If any such lien is filed, then Lessee,
within fifteen (15) days or as soon as reasonably possible after notice of
filing, shall cause any such lien or encumbrance to be discharged of
record.  NOTICE IS HEREBY GIVEN THAT LESSOR SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE OR TO ANYONE
HOLDING OR OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER LESSEE, AND
THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE PREMISES.  LESSOR
MAY AT ANY TIME POST ANY NOTICES ON THE PREMISES REGARDING SUCH NON-LIABILITY OF
LESSOR.


22.   ALTERATIONS; RESTORATIONS.  (a)  Lessee shall make no additions, changes,
alterations or improvements to any Site comprising a part of the Premises that
are structural or have a cost in excess of $100,000, without first obtaining
Lessor's prior written consent, which may not be unreasonably withheld if they
do not adversely affect the use, utility or value of the Premises; provided,
however, that Lessor may require any alteration having a cost in excess of
$100,000 to be bonded.  Any alterations or additions to any buildings or
permanent improvements authorized by Lessor shall be made in a good, workmanlike
manner, in compliance with all applicable laws, rules and regulations, and in
compliance with all insurance policies required to be maintained by Lessee under
this Lease, and , unless Lessor otherwise elects at its option, shall upon
installation become the property of Lessor and Lessee shall have no right or
interest therein except to continue to use same during the remainder of the Term
of this Lease.   If any alterations involve the replacement of equipment or
parts thereto, all replacement equipment or parts shall have a value and useful
life equal to the greater of (A) the fair value and useful life on the date
hereof or (B) the fair value and useful life of the equipment being replaced
immediately prior to the occurrence of the event which required its replacement
(assuming such replace equipment was then in the condition required by this
Lease).  If Lessee shall make additions, changes, alterations or improvements to
the Premises without Lessor’s prior written consent or otherwise in violation of
the provisions hereof, then at the request of Lessor, Lessee shall at its own
cost and expense remove from the Premises all additions, changes, alterations or
improvements not acceptable to Lessor, and Lessee shall repair all damage caused
by such installation and removal, other than minor de minimus items.  Any
actual, reasonable costs incurred by Lessor in removing or disposing of fixtures
or repairing damage shall be additional rent hereunder.  Notwithstanding the
foregoing, Lessor shall have the right to approve alterations to any one Site
that exceed Two Hundred Thousand Dollars ($200,000.00) in any calendar year,
provided that (i) Lessor shall receive notice of, but shall have no approval
rights over, any work performed on the USTs or distribution lines, (ii) such
approval by Lessor shall not be unreasonably withheld, conditioned or delayed,
and (iii) Lessor shall be deemed to have approved any alteration if Lessor fails
to respond to Lessee’s written request for approval within thirty (30) days.
 
27

--------------------------------------------------------------------------------




(b)  In the case of any alteration costing in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00), Lessor (or Lessor’s lender if required by any
mortgage) shall hold the net award in accordance with the provisions of Section
15(g) of this Lease.  


(c)  Reference is hereby made to that certain Master Services Agreement for
Environmental Services (the “Kleinfelder Agreement”) by and between Kleinfelder
East, Inc. (“Kleinfelder”) and DAG Enterprises, Inc. dated as of September 25,
2009 with respect to environmental services for certain portions of the
Premises.  Notwithstanding anything to the contrary set forth in this Lease,
Lessee shall not perform any work on or about the Premises which constitutes
“Invasive Work” (as that term is defined in the Kleinfelder Agreement) without
the express prior written consent of Lessor and Kleinfelder.  Lessor shall not
unreasonably withhold or delay its consent to such request; provided, however,
that Lessee hereby acknowledges and agrees that if Kleinfelder does not consent
to such request from Lessee, then Lessor’s denial of Lessee’s request for
consent shall be deemed reasonable.


(d)  Lessor shall reasonably cooperate with, and shall not unreasonably
interfere with, Kleinfelder’s performance of its obligations under the
Kleinfelder Agreement, which cooperation shall include, without limitation: (i)
allowing access to the Premises as may be reasonably necessary for Kleinfelder
to perform its obligations under the Kleinfelder Agreement, (ii) promptly
executing all documents, instruments and applications and joining in any notices
that may be reasonably required to enable Kleinfelder’s to perform its
obligations under the Kleinfelder Agreement, and (iii) promptly providing to
Lessee and Kleinfelder any information Lessor obtains relating to contamination
on the Premises or any conditions that may affect the performance of
Kleinfelder’s obligations or remediation costs.  Any costs incurred by Lessor
with respect to the Kleinfelder Agreement shall be payable by Lessee.


23.   DEFAULT.  Lessor and Lessee agree that each of the provisions of this
Lease is a material and substantial condition of the agreement between the
parties relating to the Lease of the Premises.  The occurrence of any one or
more of the following (after expiration of any applicable cure period) shall, at
the sole option of Lessor, constitute an “Event of Default” under this Lease:


(i)a failure by Lessee to pay, regardless of the reason for such failure: (x)
after five (5) business days written notice that such amount is past due, any
Fixed Annual Rent, or (y) within ten (10) business days after written notice
that any other monetary obligation under this Lease is past due;


(ii)a failure by Lessee duly to perform and observe, or a violation or breach
of, any other provision of this Lease not otherwise specifically mentioned in
this Section 23, which default continues beyond the date that is thirty (30)
days from the date on which Lessee receives notice of such default or, if such
default cannot be cured within such thirty (30) day period and delay in the
exercise of a remedy would not (in Lessor’s reasonable judgment) cause a
material adverse harm to Lessor of the Premises, the cure period shall be
extended for the period required to cure the default (but such cure period,
including any extension, shall not in the aggregate exceed one hundred twenty
(120) days; provided that Lessee shall commence to cure the default within
thirty (30) days of receipt of notice from Lessor and shall complete such cure
within such one hundred twenty (120) day period and shall actively and
diligently and in good faith proceed with and continue the curing of the default
until it shall be fully cured;
 
28

--------------------------------------------------------------------------------




(iii)any representation or warranty made by Lessee herein or in any certificate,
demand or request made pursuant hereto proves to have been incorrect, when made
in any material respect and Lessee fails to correct such representation or
warranty within thirty (30) days after written notice from Lessor;


(iv)Lessee shall fail to comply with the requirements of Section 14 and such
failure continues for more than three (3) business days;


(v)Lessee shall enter into a transaction or series of transactions in violation
of Section 20;


(vi)Lessee shall fail to occupy and use substantially all of the Premises for
the Primary Use in accordance with Section 9 or Lessee shall have abandoned
substantially all of the Premises;


(vii)Lessee shall fail to maintain in effect any license or permit necessary for
the use, occupancy or operation of the Premises and such failure continues for
more than thirty (30) days after Lessee receives written notice of such failure;


(viii)Lessee shall fail to deliver the estoppel described in Section 33 within
the time period specified therein and such failure continues for more than
fifteen (15) days after written notice with respect to the delivery of such
estoppel certificate;


(ix)Lessee or Guarantor shall fail to pay, beyond any applicable cure period,
rent under, or perform of any other material provision of, any other contract or
contracts (including any leases) that have, in the aggregate, payment
obligations over the term thereof of Two Hundred Fifty Thousand Dollars
($250,000.00) or more if an effect of such default is to cause the
counterparties under such contracts to commence to exercise their remedies
thereunder and Lessee or Guarantor fails to cure such default within the period
allowed therefor under the relevant contract;


(x)a final, non-appealable judgment or uninsured judgments for the payment of
money in excess of Five Hundred Thousand Dollars ($500,000.00) in the aggregate
shall be rendered against Lessee or Guarantor and the same shall remain
undischarged or unbonded for a period of sixty (60) consecutive days;


(xi)Lessee or Guarantor shall (A) voluntarily be adjudicated a bankrupt or
insolvent, (B) seek or consent to the appointment of a receiver or trustee for
itself or for the Premises, (C) file a petition seeking relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, (D) make a general assignment for the benefit of creditors, or (E)
be unable to pay its debts as they mature in the ordinary course of business;
 
29

--------------------------------------------------------------------------------




(xii)a court shall enter an order, judgment or decree appointing, without the
consent of Lessee or Guarantor, a receiver or trustee for it or for the Premises
or approving a petition filed against Lessee or Guarantor which seeks relief
under the bankruptcy or other similar laws of the United States, any state or
any jurisdiction, and such order, judgment or decree shall remain undischarged
or unstayed sixty (60) days after it is entered;


(xiii)Lessee shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution;


(xiv)the estate or interest of Lessee in the Premises shall be levied upon or
attached in any proceeding and such estate or interest is about to be sold or
transferred or such process shall not be vacated or discharged within sixty (60)
days after it is made;


(xv)Guarantor shall (A) fail to perform its obligations under the Guaranty
beyond applicable notice and cure periods set forth therein, or (B) repudiate
the Guaranty or (C) take any action that causes the Guaranty to terminate or be
unenforceable for any reason; or


(xvi)Lessee and/or Purchaser receive written notice from Seller under the PSA
Documents that Lessee and/or Purchaser, Guarantor and/or any of their affiliates
is in default of their obligations under any of the PSA Documents and such
default is not cured prior to the expiration of any applicable notice and cure
period.
 
24.   EVENT OF DEFAULT; DAMAGES; REMEDIES.  (a)  From and after the occurrence
of an Event of Default, Lessor may:


(i)   give notice to Lessee of Lessor’s intention to terminate this Lease on the
date specified in such notice, which date shall be no earlier than twenty (20)
days following the date of such notice (the “Termination Date”).  Until and
including the Termination Date, Lessee shall have the right to restore the terms
of this Lease (“Lessee’s Restoration Right”) by curing any default and, if such
default is a monetary default, by providing Lessor a security deposit in an
amount equal to (x) one (1) month’s of the Fixed Annual Rent then in effect if
such monetary default is cured within five (5) days of delivery of notice, (y)
two (2) month’s of the Fixed Annual Rent then in effect if such monetary default
is cured after five (5) days but not more than ten (10) days of delivery of
notice, and (z)three (3) months of the Fixed Annual Rent then in effect if such
default is cured at any time after ten (10) days of delivery of notice through
the end of the aforesaid twenty (20) day period.  If Lessee fails to restore
this Lease as provided hereinabove, upon such date, this Lease, the estate
hereby granted and all rights of Lessee hereunder shall expire and
terminate.  Upon such termination, Lessee shall immediately surrender and
deliver possession of the Premises to Lessor in the condition required by the
terms of this Lease as if such date was the Expiration Date.  If Lessee does not
so surrender and deliver possession of all of the Premises, Landlord may
re-enter and repossess the Premises not surrendered by any available legal
process.  Upon or at any time after taking possession of the Premises, Lessor
may, by legal process, remove any persons or property therefrom.  Lessor will be
under no liability for or by reason of any such entry, repossession or removal;
or
 
30

--------------------------------------------------------------------------------




(ii)subject to Lessee’s Restoration Right, terminate Lessee’s right of
possession and may repossess and re-enter the Premises by any available legal
process without thereby releasing Lessee from any liability hereunder and,
except as required by applicable law, without demand or notice of any kind to
Lessee and without terminating this Lease.  After repossession of the Premises
pursuant hereto, Lessor will have the right to relet the Premises to such tenant
or tenants, for such term or terms, for such rent, on such conditions and for
such uses as Lessor in its sole discretion may determine, and collect and
receive any rents payable by reason of such reletting.  However, Lessor agrees
to exercise commercially reasonable efforts to mitigate damages and Lessee, in
any event, shall be and remain liable to Lessor for any rental shortfall between
the Rent payable hereunder by Lessee and the rent received by Lessor as a result
of any such reletting.  Lessor may make such alterations in connection with such
reletting as it may deem advisable in its sole discretion.  Notwithstanding any
such termination of Lessee’s right of possession of the Premises, Lessor may at
any time thereafter elect to terminate this Lease and in such event lessor will
have the rights and remedies specified in the foregoing Section 24(a)(i).


(b)  Upon re-entry by Lessor, expiration or termination of this Lease or
dispossession by summary proceeding or otherwise, Lessee shall be responsible
for the following:


(i)Rent up to the time of such re-entry, dispossess or expiration of the Term of
this Lease;


(ii)Rent for the balance of the full Term, all of which shall be accelerated and
due and payable as of the date of default, re-entry by Lessor, termination of
this Lease or entry of a judgment of possession, whichever date first occurs
(the “Accelerated Rent”) less the amount of rent that is actually received by
Lessor if and when Lessor relets the Premises;


(iii)The payment of all actual, reasonable sums incurred by Lessor in putting
the Premises in good order or preparing the same for re-rental, including
brokerage and advertising fees;


(iv)Reasonable attorney's fees and expenses resulting from Lessor enforcing any
of the remedies described above, or in the enforcement of this Lease or in
defending any claim brought against Lessor by Lessee against which Lessor
successfully defends; and


(v)  In addition, Lessor shall have such other remedies as are then available to
it by law or in equity.  Except as otherwise provided herein, all remedies are
cumulative and concurrent and no remedy is exclusive of any other remedy.  Each
remedy may be exercised at any time an Event of Default has occurred and is
continuing and may be exercised from time to time.  No remedy shall be exhausted
by any exercise thereof.


(c)  The obligations of Lessee under this Section shall survive the expiration
or termination of this Lease.
 
25.   LATE CHARGES.  Any money owed by Lessee to Lessor after the due date
therefor shall bear interest at the Default Rate, from the due date until the
date paid.  Lessee understands and agrees that more than three (3) instances of
dishonoring of checks and/or electronic wire transfers or Electronic Funds
Transfers during any twelve (12) month period shall be an additional ground of
default under this Lease.


26.   SURRENDER; HOLDOVER.  (a)  Lessee shall quit and surrender peaceably and
quietly, to Lessor, its agent or attorney, possession of the Premises at the
expiration or other termination of this Lease, vacant (free of all occupants),
broom clean and in good condition, except for ordinary wear and tear and free of
violations, and shall surrender all keys for the Premises to Lessor at the place
then fixed for the payment of Rent and shall provide Lessor all combinations for
locks, safes and vaults,  passwords and codes for computers or computer-operated
equipment if any, in the Premises.  Lessee’s failure to so vacate shall subject
Lessee to liability and Lessee agrees to pay Lessor’s damages, costs and counsel
fees resulting therefrom.  If upon termination of this Lease or abandonment of
the Premises by Lessee, Lessee abandons or leaves any personal property or
equipment at the Premises, such equipment or property shall be conclusively
deemed abandoned and Lessor shall have the right, without notice to Lessee, to
store or otherwise dispose of the property or equipment at Lessee's sole cost,
expense and risk, without being liable in any respect to Lessee.  Lessee agrees
that any such disposition by Lessor shall be conclusively deemed to be
commercially reasonable.
 
31

--------------------------------------------------------------------------------




(b)  If Lessee holds over or remains in possession of the Premises after the
expiration of the Term of the Lease, or after any prior termination thereof,
without any written agreement being made or entered into between Lessor and
Lessee, such holding over or continued possession shall be deemed to be a
tenancy from month to month at a monthly rental equal to one hundred fifty
percent (150%) of the then last monthly installments of Fixed Annual Rent and
additional rent payable during the Term for the first thirty (30) days of such
holdover period and thereafter, the greater of two (2) times (x) the then last
monthly installments of Fixed Annual Rent and additional rent payable during the
Term, and (y) fair market Rent, and otherwise shall be upon the terms and
conditions of this Lease, and such tenancy shall be terminable at the end of any
month by either party upon written notice delivered to the other party at least
thirty (30) days prior to the end of such month.


(c)  No act or thing done by Lessor or any agent or employee of Lessor during
the Term of this Lease shall be deemed to constitute an acceptance by Lessor or
a surrender of the Premises unless such acceptance of surrender is specifically
acknowledged by Lessor in a writing signed by Lessor.  The delivery of keys to
the Premises or any agent or employee of Lessor shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are retained by Lessor and, notwithstanding such delivery, Lessee shall be
entitled to the return of such keys at any reasonable time upon written request
until this Lease shall have been terminated properly.


27.   WAIVERS.  


(a)  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER.  IN THE
EVENT LESSOR COMMENCES ANY DISPOSSESS PROCEEDING FOR POSSESSION OF THE PREMISES
BASED UPON A DEFAULT BY LESSEE IN THE PAYMENT OF FIXED ANNUAL RENT OR ADDITIONAL
RENT, LESSEE WILL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION IN
SUCH PROCEEDING.  IN CONNECTION WITH ANY SUCH PROCEEDING, OR IN ANY OTHER ACTION
OR PROCEEDING TO ENFORCE THIS LEASE OR OBTAIN POSSESSION OF THE PREMISES, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS, EXPENSES AND ATTORNEYS
FEES FROM THE NON-PREVAILING PARTY.


(b)  WITH RESPECT TO ANY REMEDY OR PROCEEDING HEREUNDER, LESSEE HEREBY WAIVES
THE SERVICE OF NOTICE WHICH MAY BE REQUIRED BY ANY APPLICABLE LAW.
 
32

--------------------------------------------------------------------------------




(c)  Except as otherwise expressly set forth herein, Lessee hereby waives and
surrenders, for itself and all those claiming under it, including creditors of
all kinds (i) any right and privilege which it or any of them may have under any
present or future law to redeem the Premises or to have a continuance of this
Lease after termination of  this Lease or of Lessee’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future law which exempts property from liability for
debt or for distress for rent.


28.   INDEMNIFICATION.  (a)  Lessor shall not in any event whatsoever be liable
for any injury or damages to any person happening on or about the Premises, or
for any injury or damage to the Premises, or to any property of Lessee or to any
property of any other person, firm, association, or corporation on or about the
Premises, unless the direct result of Lessor’s gross negligence or willful
misconduct.  Lessee shall defend, indemnify and hold Lessor, its affiliates,
officers, directors, members, partners, shareholders, employees and agents
(collectively, Indemnitees”)harmless from and against any and all losses,
liabilities, claims, demands, suits, actions, judgments, fines or payments,
environmental or otherwise, for, or in connection with, any default by Lessee
under the terms of this Lease, any accident, injury or damage whatsoever caused
to any person or property arising, directly or indirectly, out of any business
conducted at or with respect to the Premises or on any of the sidewalks
adjoining the same, or arising, directly or indirectly, from any violation of
any law, agency ruling or regulation, or from any act or omission of Lessee or
any sublessee and their respective licensees, servants, agents, customers,
employees, invitees or contractors, and from and against all costs, expenses and
liabilities incurred in connection with any such claim or proceeding brought
thereon, including, without limitation, (i) any claim against Lessor arising as
a result of a failure of Lessee, Purchaser or Guarantor to comply with its
obligations under the PSA Documents (which shall include, but not be limited to,
the “Purchaser indemnification of Seller for IP Claims” (as set forth in Section
1.5 of the PSA), the “Purchaser’s PMPA Indemnification” (as set forth in Section
4.4 of the PSA) and the “Purchaser’s Indemnification” (as set forth in Section
7.8 of the PSA )), and (ii) any liability, claims, demands, or causes of action
whatsoever asserted by any one or more of the dealers who operate the service
station businesses at the Premises, whether based in contract, tort, statutory
right, or equitable principles. Lessee shall be responsible to pay all
reasonable attorneys’ fees, costs and disbursements incurred by Lessor as a
result of Lessee’s default hereunder and this shall include all costs,
including, without limitation, reasonable attorneys’ fees, costs and
disbursements incurred by Lessor in collecting such amounts from Lessee and in
enforcing the indemnification set forth herein.  Lessor shall have no
responsibility whatsoever for any damage, vandalism or theft of Lessee's
property.  The obligations of Lessee under this Section shall survive the
expiration or termination of this Lease.  Notwithstanding anything herein to the
contrary, in no event shall Lessee’s indemnification obligations include
payments of principal and interest due from Lessor to its lender under the terms
of any loan documents.  In no event shall Lessee be liable to Lessor for
punitive or special damages or for any amounts due and payable under Lessor’s
financing documents with its lender.


(b)  In case any action or proceeding is brought against any Indemnitee by
reason of any such claim, (i) such Indemnitee will notify Lessee to resist or
defend such action or proceeding, and such Indemnitee will cooperate and assist
in the defense of such action or proceeding if reasonably requested to do so by
Lessee and (ii) Lessee may, except during the continuance of an Event of Default
and provided it acknowledges in writing that the claim is fully indemnifiable by
it under this Lease, retain counsel of its choice to defend such action;
provided, however, that Indemnitee may employ counsel of its own choice to
monitor the defense of any such action, the cost of which counsel shall be paid
by Lessee, except with respect to any claim arising as a result of a failure of
Lessee, Purchaser or Guarantor to comply with the Purchaser’s PMPA
Indemnification (as set forth in Section 4.4 of the PSA) and/or any liability,
claims, demands, or causes of action whatsoever asserted by any one or more of
the dealers who operate the service station businesses at the Premises, in which
event Indemnitee shall not be permitted to engage separate counsel to monitor
the defense of such action at Lessee’s expense, but may engage counsel of its
choice at its own expense.  Notwithstanding the foregoing, Indemnitee shall have
the right, but not the obligation, to assume control of the defense and
settlement of any claim for which indemnity is required hereunder if (i) the
Indemnitee reasonably believes, after consultation with counsel, that the use of
counsel chosen by the Lessee to represent Indemnitee would present such counsel
with an actual or potential conflict of interest, (ii) Lessee shall not have
engaged counsel to have charge of the defense of such action within a reasonable
period after the date of notice of the claim for which indemnification is sought
is given to Lessee, or (iii) the Indemnitee shall have reasonably concluded that
there may be material defenses available to it or them which are different from
or additional to those available to the Lessee or otherwise being pursued on
behalf of the Indemnitee after Lessor has exercised reasonable commercial
efforts to cause Lessee’s counsel to raise a reasonable defense and Lessee’s
counsel has not done so.  If any event described in clauses (i) through (iii)
shall occur, then the Lessee shall not have the right to direct the defense of
the indemnifiable action, and the Indemnitee shall be entitled to direct the
defense of such action with counsel of its own choice, and the reasonable fees
and expenses of the Indemnitee shall be borne by the Lessee, provided that such
counsel shall be reasonably acceptable to the Lessee.  In addition to the
foregoing, If there is an Event of Default or if Lessee fails to acknowledge in
writing that a claim for indemnification asserted by an Indemnitee is not fully
indemnifiable by it under this Lease, then the Indemnitee will have the right to
select counsel, and the fees and expenses of such counsel shall be paid by
Lessee.
 
33

--------------------------------------------------------------------------------




29.   LIMITATION OF LESSOR’S LIABILITY; LESSOR’S RIGHT OF ASSIGNMENT.  


(a)  Lessee agrees that the liability of the Lessor under this Lease and all
matters pertaining to or arising out of the tenancy and the use and occupancy of
the Premises, shall be limited to Lessor's interest in the Premises, and in no
event shall Lessee make any claim against or seek to impose any personal
liability upon any individual, corporate officer, general or limited partner of
any partnership, or principal of any firm or corporation that may now or
hereafter become the Lessor.  Notwithstanding anything contained in this Lease,
Lessee and its successors and assigns agree that Lessee shall look solely to the
estate and property of Lessor in the real property comprising the Premises for
the collection of any claims, judgments (or other judicial process) or
liabilities requiring the payment of money by Lessor or its successors or
grantees in the event of any claim against Lessor arising out of this Lease or
any of the terms, covenants and conditions of this Lease to be observed or
performed by Lessor, and no other assets of Lessor or Lessor's successors or
Lessor's parent or affiliates shall be subject to levy, execution or other
procedures for the satisfaction of Lessee's claims.  Lessor agrees that the
liability of the Lessee under this Lease and all matters pertaining to or
arising out of the tenancy and the use and occupancy of the Premises, are
personal to Lessee and the Guarantor (to the extent covered by the Guaranty),
and other than the Guarantor, in no event shall Lessor make any claim against or
seek to impose any personal liability upon any individual, corporate officer,
general or limited partner of any partnership, or principal of any firm or
corporation, member or manager that may now or hereafter become a part of Lessee


(b)  Lessor shall have no liability for consequential damages resulting from,
nor may Lessee terminate this Lease as a result of, Lessor’s failure to give
consent, approval or instruction reserved to Lessor.  Lessee’s sole remedies in
any such event shall be an action for injunctive relief or, in the alternative,
an action to recover actual compensatory damages in the event that Lessor
unreasonably withholds its consent or approval in cases where such Lessor is not
permitted to withhold its approval in its sole and absolute discretion.
 
34

--------------------------------------------------------------------------------




(c)  Lessor shall be free at all times, without need of consent or approval by
Lessee, to assign its interest in this Lease and/or to convey its fee or
leasehold interest in the Premises.  Lessor shall give notice to Lessee of any
such conveyance.  Each conveyance by Lessor of Lessor’s interest in the Lease or
the Premises prior to the expiration or termination of this Lease shall be
subject to this Lease and shall relieve the grantor of any further obligations
or liability as Lessor, and Lessee shall look solely to Lessor’s successor in
interest for all obligations of Lessor accruing from and after the date of the
conveyance.  Lessee hereby expressly grants Lessor the right to sever this Lease
if Lessor does in fact sever this Lease, then and in such event, this Lease with
Lessee shall be and remain a unitary lease with respect to the Sites then
demised pursuant to the Lease.  


30.   BROKER.  Each of Lessor and Lessee warrant and represent to the other that
it has dealt with no broker, real estate salesman, or person acting as broker or
finder, in connection with this Lease.  Each of Lessor and Lessee shall defend,
indemnify and hold harmless the other party of and from any and all claims,
liabilities and/or damages which are based upon a claim by any broker, person,
firm, or corporation for brokerage commission and/or other compensation by
reason of having dealt with Lessee.  The provisions hereof shall survive the
expiration or termination of this Lease.


31.   NOTICES; PAYMENTS.  (a)  All notices, demands, requests, consents,
approvals, offers, statements and other instruments or communications required
or permitted to be given pursuant to the provisions of this Lease shall be in
writing and shall be deemed to have been given and received for all purposes
when delivered in person or by Federal Express or other reliable 24-hour
delivery service or five (5) Business Days after being deposited in the United
States mail, by registered or certified mail, return receipt requested, postage
prepaid, addressed to the other party at the address set forth below or when
delivery is refused, and such notices shall be addressed as follows:
 

 
To Landlord:
GTY MD Leasing, Inc.
   
125 Jericho Turnpike, Suite 103
   
Jericho, New York 11753
   
Phone No.: (516) 478-5400
   
Fax No.: (516) 478-5490
   
Attn:  Kevin C. Shea,
   
Executive Vice President

 
35

--------------------------------------------------------------------------------


 
 
With a copy to:
GTY MD Leasing, Inc.    
125 Jericho Turnpike, Suite 103
 
 
Jericho, New York 11753  
 
Phone No.: (516) 478-5400  
 
Fax No.: (516) 478-5490  
 
Attn:  Joshua Dicker, Esq.  
 
General Counsel      
 
  Handsman & Kaminsky LLP
 
  900 Third Avenue, 12th Floor
 
  New York, New York 10022
 
  Phone No.: (212) 750-3636
 
  Fax No.: (212) 750-4699
 
  Attn:  David S. Handsman, Esq.

 

 
To Tenant:
White Oak Petroleum LLC
   
c/o Capitol Petroleum Group
   
6820-B Commercial Drive
   
Springfield VA 22151
   
Phone No.:  703-750-6811
 
 
Fax No.:  (703) 750-6817  
 
Attn:  Joe Mamo

 

 
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
   
2300 N Street, N.W.
   
Washington, DC 20037
   
Phone No.:  (202) 663-8952
 
 
Fax No.:  (202) 663-8007  
 
Attn:  Marjorie Fisher, Esq.



For the purposes of this subsection, any party may substitute another address
stated above (or substituted by a previous notice) for its address by giving
fifteen (15) days’ notice of the new address to the other party, in the manner
provided above.


(b)  Rent and all other payments due to Lessor under this Lease shall be paid in
lawful money of the United States of America, without offset or deduction, to
the name and at the address first given above for Lessor or to such other
persons or parties or at such other places as Lessor, from time to time, may
designate in a written notice to Lessee.


32.   NO WAIVER.  (a)  Lessor's right to require strict performance shall not be
affected by any previous waiver or course of dealings.


(b)  The receipt and acceptance of rent by Lessor with knowledge of a default by
Lessee under this Lease shall not be deemed a waiver of such default and Lessor
retains all of its rights under this Lease resulting from such default.
 
36

--------------------------------------------------------------------------------




(c)  No payment by Lessee or receipt by Lessor of a lesser amount than the
monthly rent stipulated herein shall be deemed to be other than on account of
the earliest stipulated rent or item of additional rent outstanding, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as rent or additional rent be deemed an accord and satisfaction and
Lessor may accept any such check or payment without prejudice to Lessor’s rights
to recover the balance due or to pursue any other remedy.


33.   ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS; REPORTS.  (a) At any time and
from time to time, within ten (10) days after request by Lessor, by written
instrument, Lessee shall certify to Lessor, any mortgage, assignee of a
mortgagee, any purchaser, or any other person specified by Lessor, to the effect
that (i) Lessee is in possession of the Premises; (ii) this Lease is unmodified
and in full force and effect (or if there has been modification, that the same
is in full force and effect as modified and setting forth such modification);
(iii) whether or not there are then existing set-off or defenses against the
enforcement of any duty or obligation of Lessee (and if so, specifying the
same); and (iv) the dates, if any, to which any rent or other charges have been
paid in advance.


(b)  At any time and from time to time, within ten (10) days after request by
Lessee, by written instrument, Lessor shall certify to Lessee, any mortgage,
assignee of a mortgagee, or any other person specified by Lessee, to the effect
that to Lessor’s knowledge, (i) Lessee is in possession of the Premises; (ii)
this Lease is unmodified and in full force and effect (or if there has been
modification, that the same is in full force and effect as modified and setting
forth such modification); (iii) whether or not there exists a default or an
Event of Default by Lessee hereunder, and if so, specifying the nature of such
default or Event of Default; and (iv) the dates, if any, to which any rent or
other charges have been paid.


(c)  Lessee shall keep adequate records and books of account with respect to the
finances and business of Lessee generally and with respect to the Premises, in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) (with the exception that quarterly statements do not need to include
footnotes), and shall permit Lessor by its agents, accountants and attorneys,
upon reasonable notice to Lessee, to visit and inspect the Premises and examine
(and make copies of) the records and books of account and to discuss the
finances and business with the officers of Lessee, if any, at such reasonable
times as may be requested by Lessor.  Upon the request Lessor (either
telephonically or in writing), Lessee shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit and any such information shall be kept confidential by Lessor.


(d)  Lessee shall deliver to Lessor within one hundred twenty (120) days of the
close of each fiscal year, annual audited consolidated financial statements of
Lessee, or, if Lessee is a wholly-owned subsidiary of a parent company, annual
audited consolidated financial statements of such parent company, prepared by
independent certified public accountants reasonably acceptable to the Lessor;
provided, however, that within sixty (60) days after the close of each fiscal
year, Lessee shall deliver unaudited consolidated financial statements of
Lessee, or, if Lessee is a wholly-owned subsidiary of a parent company, annual
unaudited consolidated financial statements of such parent company, certified as
true, correct and complete by Lessee’s chief financial officer.  Lessee shall
also furnish to Lessor within thirty (30) days after the end of each of the
three remaining quarters unaudited financial statements and all other quarterly
reports of Lessee or its parent company, as applicable, certified by such
reporting party’s chief financial officer, and all filings, if any, of Form
10-K, Form 10-Q and other required filings with the Securities and Exchange
Commission pursuant to the provisions of the Securities Exchange Act of 1934, as
amended, or any other law.  Lessee acknowledges that Lessor is, or its
affiliates are, subject to stock exchange requirements and listing rules and
regulations promulgated under the Securities Exchange Act of 1934, and
interpretations thereof by relevant enforcement authorities, and agrees that if
under said rules and regulations or listing requirements, Lessor is required to
provide audited or unaudited financial information applicable to Lessee or
Guarantor, or otherwise relating to this Lease, which is greater than that
contemplated above, or is required sooner than contemplated above, Lessee shall
provide such information in the form necessary for Lessor to comply with same,
upon notice by Lessor to Lessee, with identification  of the applicable rule
,regulation or listing requirement.
 
37

--------------------------------------------------------------------------------




(e)  All financial statements delivered to Lessor pursuant to this Section 33
shall be prepared in accordance with GAAP.  All annual financial statements
shall be accompanied (i) by an opinion of said accounting firm stating that (A)
there are no qualifications as to the scope of the audit and (B) the audit was
performed in accordance with GAAP and (ii) by the affidavit of the president,
chief financial officer or vice president of finance or a duly appointed officer
of Lessee with knowledge of Lessee’s financial affairs, of the reporting party
dated within five (5) days of the delivery of such statement, stating that (A)
the affiant knows of no Event of Default, or event which, upon notice or the
passage of time or both, would become an Event of Default which has occurred and
is continuing hereunder or, if any such event has occurred and is continuing,
specifying the nature and period of existence thereof and what action Lessee or
any Guarantor, as the case may be, has taken or proposes to take with respect
thereto, (B) except as otherwise specified in such affidavit, that Lessee has
fulfilled all of its obligations under this Lease which are required to be
fulfilled on or prior to the date of such affidavit and (C) Lessee shall
promptly deliver to Lessor copies of any additional reporting information
provided to Lessee’s lenders.  If Lessee is, as of the date hereof or becomes,
after the date hereof, a party to a mortgage, deed of trust, credit agreement or
any other agreement that (a) encumbers the Premises and (b) secures Lessee’s
obligation to repay a loan, as the same may be amended, supplemented or
modified, and the terms of such agreement with respect to financial reporting
are more favorable to the lender under such agreement than the terms of this
Section 33 are to Lessor, Lessee agrees to provide written notice to Lessor of
the terms of such agreement within ten (10) days after entering into such
agreement, and to execute an amendment to this Lease that conforms the Lease to
the financial reporting terms of such agreement within thirty (30) days after
entering into such agreement.


(f)  Within forty-five (45) days after the end of each calendar quarter, Lessee
shall deliver to Lessor the motor fuel volume, rental income and merchandise
sales figures for the calendar quarter for each Site comprising the Premises,
and, if available, Site level profit and loss statements .


(g)  All reports, statements, budgets and other documents required to be
submitted to Seller by Purchaser pursuant to the terms of the PSA which relate
to any of the Properties shall be sent to Lessor by Lessee at the same time sent
to Seller in the same manner of delivery.


34.   BINDING EFFECT.  This Lease shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, heirs, successors
and assigns.  This Lease may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  This Lease may be
executed by facsimile signature, which signature shall have the same legal
effect as an original.


35.   NO MODIFICATION.  No waiver, modification, change or alteration of the
provisions of this Lease, or any of the rights or remedies of either of the
parties hereto shall be valid, unless such waiver, modification, change or
alteration is in writing, and signed by the party against whom enforcement is
sought.
 
38

--------------------------------------------------------------------------------




36.   GOVERNING LAW.  Each of Lessor and Lessee hereby agree that the State of
Maryland has a substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects (including, without limiting
the generality of the foregoing, matters of construction, validity and
performance) this Lease and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of Maryland
applicable to contracts made and performed therein and all applicable law of the
United States of America; except that, at all times, the provisions for the
creation of the leasehold estate, enforcement of Lessor’s rights and remedies
with respect to right of re-entry and repossession, surrender, delivery,
ejectment, dispossession, eviction or other in-rem proceeding or action
regarding any of the Sites shall be governed by and construed according to the
Laws of the state in which such Site is located, it being understood that, to
the fullest extent permitted by law of such State, the law of the State of
Maryland shall govern the validity and the enforceability of the Lease, and the
obligations arising hereunder.  To the fullest extent permitted by law, Lessee
hereby unconditionally and irrevocably waives any claim to assert that the law
of any other jurisdiction governs this Lease.  Any legal suit, action or
proceeding against Lessee arising out of or relating to this Lease may be
instituted in any federal or state court sitting in the County of Prince George
, State of Maryland , and Lessee waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
such County and State, and Lessee hereby expressly and irrevocably submits to
the jurisdiction of any such court in any suit, action or
proceeding.  Notwithstanding the foregoing, nothing herein shall prevent or
prohibit Lessor from instituting any suit, action or proceeding in any other
proper venue or jurisdiction in which the Premises is located or where service
of process can be effectuated.


37.   PARTIAL INVALIDITY.  In the event any provision of this Lease is declared
illegal, invalid, or unenforceable or contrary to law, it shall not affect any
other part.


38.   ENTIRE LEASE.  The parties have set forth in this Lease their entire
understanding, there is no other agreement or understanding between the parties,
except as expressly set forth herein; provided, however, Lessor and Lessee
hereby acknowledge that this Lease is being entered into, in connection with and
pursuant to, that certain Asset Purchase Agreement.


39.   LESSOR/LESSEE.  The parties agree that this Lease shall not be deemed a
joint venture but strictly a “landlord/tenant” “Lessor/Lessee” relationship.


40.   AUTHORITY.  Lessee has fully read this Lease before signing same and is in
full agreement with its terms.  The person signing this Lease on behalf of
Lessee certifies that he/she is authorized by Lessee to execute this Lease on
behalf of Lessee and to bind Lessee to its terms.


41.   NO RECORDING; MEMORANDUM OF LEASE.  Lessee shall not record this Lease or
any notice or memorandum thereof.  Upon the request of either party, the parties
shall execute and deliver a memorandum of Lease with respect to the terms and
conditions of this Lease, at the cost and expense of the party requesting the
memorandum, including, without limitation, any recording charges due and payable
in connection therewith.  In addition, if the parties execute and deliver a
memorandum of Lease, then the parties shall also execute and deliver a
termination of the memorandum of Lease which termination shall be delivered to
Lessor and held by Lessor in accordance with the provisions of this Section
41.  Lessor is hereby authorized to file such termination of memorandum of Lease
upon the expiration or sooner termination of this Lease.
 
39

--------------------------------------------------------------------------------




42.   OFAC CERTIFICATION.  Each of Lessor and Lessee hereby certify that: (i) it
is not acting, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order or the United States Treasury
Department as a terrorist, Specially Designated National and Blocked Person, or
other banned or blocked person, entity, nation, or transaction pursuant to any
law, order, rule, or regulation that is enforced or administered by the Office
of Foreign Assets Control; and (ii) it is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group,
entity, or nation.  Each of Lessor and Lessee hereby agree to defend, indemnify,
and hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities, and expenses (including attorneys’ fees and costs)
arising from or related to any breach of the foregoing certification.


43.   OPTION TO PURCHASE.  (a) Lessee shall have the right to purchase the
Premises (which shall be construed as all but not less than all of the Sites
demised pursuant to the terms of this Lease) from Lessor upon the expiration of
the Initial Term, as the same may be extended for the first Renewal Term and the
second Renewal Term.  In order to exercise the purchase option, Lessee shall
give Lessor irrevocable written notice of its election to exercise the purchase
option not less than eighteen (18) months prior to the expiration of the Initial
Term, or eighteen (18) months prior to the expiration of the first Renewal Term
or eighteen (18) months prior to the expiration the expiration of the second
Renewal Term. Time shall be of the essence as to all notice periods in this
Section 43.  The purchase option set forth in this Section 43 shall be in effect
during the Initial Term, the first Renewal Term (if so exercised by Lessee) and
the second Renewal Term (if so exercised by Lessee).  Lessee hereby acknowledges
and agrees that if it elects to extend the Term of this Lease for the third
Renewal Term the purchase option set forth in this Section 43 shall not apply.


(b)  The purchase price for the Premises during the Initial Term of the Lease
shall be an amount equal to the greater of: (i) the fair market value for the
Premises or (ii) the sum of the Acquisition Costs (as hereinafter defined) for
all of the Sites comprising the Premises.  The purchase price for the Premises
during the first Renewal Term of the Lease shall be an amount equal to the
greater of: (1) the fair market value for the Premises or (2) one hundred ten
percent (110%) of the sum of the Acquisition Costs for all of the Sites
comprising the Premises.  The purchase price for the Premises during the second
Renewal Term of the Lease shall be an amount equal to the greater of: (x) the
fair market value for the Premises or (y) one hundred fifty percent (150%) of
the sum of the Acquisition Costs for all of the Sites comprising the
Premises.  The fair market value of the Premises shall be based upon the highest
and best use of the Premises, taking into consideration all relevant factors and
determined as if the Premises is unencumbered, and free and clear of the
existence of this Lease.  For the purpose of this Lease, the term “Acquisition
Cost” shall mean as to each Site the Lessor’s allocated transaction cost
attributable to such Site as set forth on Schedule “A” attached hereto and by
this reference made a part hereof.


(c)  In order to determine the fair market value of the Premises for purposes of
subsection (b) above, the following shall apply:


(i)Not later than thirty (30) days after Lessor’s receipt of Lessee’s notice of
its intention to Purchase the Premises, Lessor and Lessee shall each provide the
other with the name of an independent real estate appraiser (“Lessor’s
Consultant” and "Lessee's Consultant", as the case may be), to act as Lessor’s
representative and Lessee's representative in order to determine the fair market
value of the Premises.  Not later than thirty (30) days after the designation of
the Lessor’s Consultant and the Lessee’s Consultant (each such consultant shall
comply with the requirements of subsection (iii) below), each such consultant
shall determine the fair market value of the Premises and shall circulate such
determination to the other party.  If the fair market value determinations of
the two consultants differ by more than ten percent (10%), then Lessee's
Consultant and Lessor's Consultant shall meet (in person or by telephone) to
mutually agree upon the determination of the fair market value of the Premises.
 
40

--------------------------------------------------------------------------------




(ii)If Lessor's Consultant and Lessee's Consultant shall be unable to reach such
determination within thirty (30) days, both of the Consultants shall each
designate their final fair market values, if they have changed from the initial
determination, and shall jointly select a third independent real estate
appraiser ("Third Consultant") whose fee shall be borne by Lessee.  In the event
that Lessor's Consultant and Lessee's Consultant shall be unable to jointly
agree on the designation of the Third Consultant within five days after they are
requested to do so by either party, then the parties agree to allow the American
Arbitration Association or any successor organization to designate the Third
Consultant in accordance with the rules, regulations and/or procedures of the
American Arbitration Association or any successor organization then in effect.


(iii)The Third Consultant shall conduct such hearings and investigations as they
may deem appropriate and shall, within 30 days after the date of designation of
the Third Consultant, prepare an independent determination of the value of the
Premises.  The final, fair market valuation of the Premises shall be the average
of the two valuations of the Lessor’s Consultant, the Lessee’s Consultant and
the Third Consultant which are closest.  Once determined, the fair market value
determination shall be conclusive and binding upon Lessor and Lessee.  Lessee
shall pay all counsel fees and expenses, if any, in connection with any
arbitration under this subsection, including the expenses and fees of any
Consultant selected by it in accordance with the provisions hereof.  The
Lessor’s Consultant, the Lessee’s Consultant, the Third Consultant and any other
consultant appointed pursuant to this subsection shall be an independent real
estate appraiser with at least ten years' experience in leasing and valuation of
properties which are similar in character to the Premises, a member of the
American Institute of Appraisers of the National Association of Real Estate
Boards, a member of the Society of Real Estate Appraisers, and shall not have
any personal or business relationship with either Lessor or Lessee which might
be, or have the appearance of, a conflict of interest (herein, a “Qualified
Appraiser”).  The Consultants shall not have the power to add to, modify or
change any of the provisions of this Lease.


(d)  Once the purchase price for the Premises has been determined, the parties
shall in good faith determine a closing date for the sale and purchase of the
Premises which date shall not be later than five (5) days after the expiration
of the Initial Term or Renewal Term during which the option to purchase was
exercised.  At the closing and upon payment of the purchase price, Lessor shall
convey title to the Premises to Lessee, “as-is” in its then condition, subject
to all encumbrances, easements and covenants of record; provided, however, that
except for an Approved Easement and/or any other matter consented to by Lessee
in writing, Lessor shall be obligated to convey the Premises to Lessee free and
clear of any mortgage or other security interest created by Lessor or any
encumbrance created by Lessor during the Term of this Lease and not consented to
by the Lessee.  At the closing, Lessor and Lessee shall equitably adjust the
real estate taxes payable with respect to the Premises.  The parties shall
reasonably cooperate with each other in order to effect a like-kind exchange in
accordance with applicable Internal Revenue Code requirements.


41

--------------------------------------------------------------------------------


 
44.   PROPERTY SUBSTITUTION.
 
(a)  From and after that date which is the fourth (4th) anniversary of the
Commencement Date, in the event Lessee determines that one or more of the Sites
is not economically feasible, Lessee shall be permitted to request that such
Site(s) be severed from the Premises demised pursuant to the terms of this Lease
and another property or properties be substituted in its or their place.  Lessee
hereby acknowledges and agrees that it may only request that one Site per year
be substituted and that an aggregate of not more than ten (10) Sites be
substituted over the Term of this Lease, as the Term may be extended by one or
more of the Renewal Terms.  In order to request any such substitution, Lessee
shall submit an irrevocable written request to Lessor, which request shall be
accompanied with sufficient reasonable financial information demonstrating that
the Site in question is not economically feasible, which information shall
include, with respect to such Site, current audited financial statements
prepared by an independent certified public accounting firm, monthly profit and
loss amounts for the twenty-four (24) month period prior to the date of the
request and such other financial and business information as shall be requested
by Lessor.  In addition, Lessee shall identify a proposed property to be
substituted for the Site sought to be severed from this Lease.  Lessee shall
provide Lessor with financial information regarding the proposed property, a
current appraisal, together with such additional information as Lessor shall
reasonably request in order for it to be provided with a full and complete
understanding of the financial condition of the operations, physical condition
and environmental condition of such proposed substitute property.


(b)  Upon receipt of Lessee’s request as set forth in subsection 44(a) above,
Lessor may elect one of the following options: (i) to sever the Site that is not
economically feasible from the Premises demised pursuant to this Lease and
accept the proposed substituted property in its place without any adjustment in
the Fixed Annual Rent, or (ii) to sever the Site that is not economically
feasible from the Premises demised pursuant to this Lease and not accept the
proposed substitute property in its place and to reduce the Fixed Annual Rent by
the Adjustment Amount as set forth on Schedule “A” attached hereto, or (iii)
request that Lessee purchase such Site from Lessor at the greater of (A) the
then fair market value of the Site based upon the highest and best use thereof,
taking into consideration all relevant factors and determined as if the Site is
unencumbered, and free and clear of the existence of this Lease, or (B) the
Acquisition Cost applicable to such Site.  If Lessor elects to sever the Site as
provided herein, then Lessor and Lessee shall promptly enter into an amendment
of this Lease in order to document such agreement, at the sole cost and expense
of Lessee.  For purposes of clause (iii) above, the fair market value of such
Site shall be determined in accordance with the provisions of Section 43(c) of
this Lease.  Lessor agrees to use commercially reasonable efforts to obtain the
release of any such Sites from any mortgage encumbering such Sites as may be
required by Lessor’s lender and consent from Lessor’s lender for such
substitution.
 
42

--------------------------------------------------------------------------------


 
45.   CONFIDENTIALITY.  Subject to the rights of either party to request that a
memorandum of this Lease be recorded as set forth in this Lease, each of Lessor
and Lessee shall maintain as confidential (i) any and all information, data and
documents obtained about the other party (“Information”) prior to and following
the execution of this Lease (including without limitation, any financial or
operating information of, or related to, the Lessor), and (ii) the terms and
conditions of this Lease (as originally circulated or as negotiated) and all
other documents related to the execution of this Lease.  Neither party shall
disclose any such Information to any third party except as required by any
applicable law, court order, subpoena or legal or regulatory
requirement.  Notwithstanding the foregoing, Lessee hereby expressly
acknowledges and agrees that Lessor shall be permitted to disclose any and all
information required by applicable law, including, without limitation, the
requirements of the securities exchange commission rules and
regulations.  Notwithstanding the foregoing, Lessee shall be permitted to
disclose information related to this Lease described in item (ii) above: (x) in
accordance with Lessee’s general public disclosure policy; provided Lessee has
obtained Lessor’s prior consent to the contents of any such disclosure, and (y)
to Lessee’s attorneys, accountants, advisors, consultants, affiliates, lenders
and investors (“Interested Persons”) in accordance with usual and customary
business practices; provided such individuals or entities agree, at the time of
such disclosure by Tenant, to be bound by the terms and conditions of this
Section 45. Neither Lessor nor Lessee shall make copies of any Information
except for use exclusively by Lessor or Lessee, or such party’s attorneys,
accountants, advisors, consultants, affiliates, lenders and investors as needed
in accordance with usual and customary business practices.  All copies of such
Information will be returned to the party that provided such Information or
destroyed after the use of such Information is no longer needed, except to the
extent such destruction is prohibited by law, rule or regulation, or, with
respect to Lessor, required to be retained pursuant to Lessor’s document
retention policies.  Lessee hereby consents to the disclosure by Lessor of the
existence, and the terms and conditions, of this Lease, in accordance with
Lessor’s general disclosure policy; including, without limitation, disclosures
to Lessor’s attorneys, accountants, advisors, consultants, affiliates, lenders
and investors.  Lessee further consents to the disclosure by Lessor for general
marketing purposes of the existence of this Lease, the purchase price of the
Premises, Lessee’s use of the proceeds of the sale of the Premises and the
nature and location of the Property, and to the use by Lessor of Lessee’s name,
tradename or logo and the use of the name, tradename or logo of any sponsor or
any other entity having an ownership or management interest in Lessee for the
limited purpose of a press release or other announcement of this
transaction.  This provision shall survive beyond the termination of this
Lease.  Lessee shall not record this Lease or any memorandum thereof in the land
records of any county or jurisdiction or with any governmental authority,
without the prior written consent and approval of the Lessor.
 
46.   TAX TREATMENT; REPORTING.  Lessor and Lessee each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a lease for federal income tax purposes.  For federal
income tax purposes each party shall report this Lease as a true lease with
Lessor as the owner of the Premises and Lessee as the lessee of such Premises
including:  (i) treating Lessor as the owner of the improvements and equipment
eligible to claim depreciation deductions under Section 167 or 168 of the
Internal Revenue Code of 1986 (the “Code”) with respect to the improvements and
equipment (excluding UST systems and multi product dispensers, which belong to
Tenant as hereinabove described in this Lease, (ii) Lessee reporting its Rent
payments as rent expense under Sections 162 and Section 467 of the Code, as
applicable, and (iii) Lessor reporting the Rent payments as rental
income.  Notwithstanding the foregoing, nothing contained herein shall (a)
require Lessor or Lessee to take any action that would be inconsistent with the
requirements of GAAP or violate any state or federal law, or (b) be deemed to
constitute a guaranty, warranty or representation by either Lessor or Lessee as
to the actual treatment of this transaction for state or federal tax purposes or
for purposes of accounting or financial reporting, including but not limited to
the determination as to whether this Lease shall qualify for sale-leaseback
accounting treatment or whether this Lease shall be properly classified as an
operating lease or finance lease in accordance with GAAP.
 
47.   CORRECTIONS.  Lessor and Lessee shall execute, deliver, record and furnish
such documents as may be necessary to correct any errors of a typographical
nature or inconsistencies which may be contained in this Lease, or in any
memorandum thereof, whether such memorandum be recorded or unrecorded.
 
43

--------------------------------------------------------------------------------


 


Please note that the signature page that is being signed by Lessee will be
inserted in execution document.


























44

--------------------------------------------------------------------------------


 
SCHEDULE A
(the Premises)


See Attached
 
 
Ref#
SS#
Property address
City
County
State
Total Purchase
Price Allocation
Adjustment
Amount
1
20340
8850 Gorman Rd
LAUREL
Howard
MD
$2,730,827
$314,044.90
2
20395
6579 Annapolis Rd
LANDOVER HILLS
PG
MD
1,510,751
173,736.32
3
22530
11055 Baltimore Ave
BELTSVILLE
PG
MD
1,193,985
137,308.29
4
23076
6727 Riggs Rd
HYATTSVILLE
PG
MD
798,430
91,619.49
5
23607
801 Washington Blvd
LAUREL
PG
MD
3,040,960
349,710.39

6 24617 10815 Indian Head Hwy HURT WASHINGTON PG MD
1,047,645
120,502.23
7
24640
7631 Marlboro Pike
FORESTVILLE
PG
MD
1,495,421
171,973.42
8
24742
3384 Fort Meade Rd
LAUREL
Anne Arundel
MD
1,779,501
204,642.57
9
24980
3200 Queens Chapel Rd
HYATTSVILLE
PG
MD
1,766,399
203,135.86
10
25068
7110 Baltimore Ave
COLLEGE PARK
PG
MD
1,005,446
115,626.29
11
25343
3399 Branch Ave
TFMPLE HILLS
PG
MD
573,744
55,980.59
12
25380
6400 Central Ave
SEAT PLEASANT
PG
MD
814,287
93,643.03
13
25365
8401 Baltimore Ave
COLLEGE PARK
PG
MD
631,974
72,677.02

14
25395
9500 Lanham Severn Rd
LANHAM
PG
MD
1,156,308
132,975.39
15
25416
11417 Cherry Hill Rd
BELTSVILLE
PG
MD
710,078
81,558.97
16
25417
5806 Landover Rd
LANDOVER HILLS
PG
MD
1,215,237
139,152.22
17
25493
5650 Annapolis Rd
BLADENSBURG
PG
MD
1,025,183
117,896.45

18
26547
10405 Baltimore Ave
BELTSVILLE
PG
MD
652,369
75,022.45
19
25623
7106 Martin Luther King Jr Hwy
LANDOVER
PG
MD
1,249,396
143,680.48
28
26045
10350 Campus Way South
UPPER MARLBORO
PG
MD
1,158,123
133,184 12
21
26105
8901 Central Ave
CAPITOL HEIGHTS
PG
MD
1,227,134
141,120.39
22
25150
7545 Landover Rd
LANDOVER
PG
MD
1,329,124
152,849.22
23
25189
16450 Harbour Way
BOWIE
PG
MD
2,635,275
303,516.60
24
26549
7801 Sandy Spring Rd LAUREL PG MD
1,516,109
174,352 57

25
26061
5622 St Barnabas Rd
OXON HILL
PG
MD
1,502,042
172,734.60
26 27183 Powder Mill Rd BELTSVILLE PG MD
1,826,309
210,025.59

27
27196
5921 Marlboro Pike
DISTRICT HEIGHTS
PG
MD
826,655
95,065.35
28 27346 6631 Riverdale Rd RIVERDALE
PG
MD
1,830,495
211,195.94
29
27505
5520 Marlboro Pike DISTRICT HEIGHTS
PG
MD
501,864
57,714.36
30
27575
6117 Baltimore Blvd RIVERDALE PG  MU
1,218,263
140,100.30
31 27578 3000 Colehrceke Dr SUITLAND
PG
 MD
670,284
77,082.57
32 28044 6441 Covent Way CLINTON
PG
 MD
1.501,915
172,720.19
33
28242 7619 Greenbelt Rd GREENBELT PG  MD
1,745,958
203,785.21
34
28261
15151 Sweilzer Ln LAUREL PG MD
1,979,739
227,569.96
35
28258
4747 Silver Hill Rd SUITLAND PG MD
823,550
95,859.41 36 28299 14701 Baltimore Ave LAUREL PG MD
2,289,009
263,236.08
                                           
$49,000,000
$5,635,000.00

 
 

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Fixed Annual Rent


The term “Fixed Annual Rent” shall mean, for the period from the Commencement
Date through and including the day immediately preceding the first (1st)
anniversary of the Commencement Date, the sum of Five Million Six Hundred Thirty
Five Thousand and 00/100 Dollars ($5,635,000), payable in equal monthly
installments of Four Hundred Sixty Nine Thousand Five Hundred Eighty Three
Dollars and Thirty-Three Cents ($469,583.33); and thereafter, the Fixed Annual
Rent shall be increased as provided herein.
 
Fixed Annual Rent, including Fixed Annual Rent payable during any renewal
period, is subject to increases every year commencing on the first (1st)
anniversary of the Commencement Date, as set forth in Section 3 of this Lease
and shall be subject to adjustment in the event that Lessee loses possession of
a Site by reason of a condemnation or otherwise, as in this Lease expressly
provided.


The schedule as to Fixed Annual Rent shall be revised to reflect the Fixed
Annual Rent for the Sites then demised pursuant to this Lease.
 

--------------------------------------------------------------------------------


 
SCHEDULE C
 
(Equipment)


All of the equipment listed on the attached schedule, together with all coolers,
cash registers, safes, video surveillance systems, food preparation equipment,
gondolas, soda fountains, coffee equipment, refrigerators and freezers located
on the Premises on the Commencement Date, to the extent same was not owned by
Dealers on the day immediately prior to the Commencement Date, and even though
the same may not be listed with specificity on the attached schedules.


Lessor and Lessee shall conduct inspections of each Site comprising the Premises
within sixty (60) days after the Commencement Date and shall prepare an accurate
and complete list of the Equipment located at each of the Sites, and shall
thereupon promptly prepare the schedule to be attached hereto.
 

--------------------------------------------------------------------------------


 
Equipment Schedule
 
Property #
 
Getty Property #
 
Street Address
 
City
 
State
 

Description Quantity Notes
Motor Fuel Consoles
   
Cash Registers & Printer
   
Scanners
   
Electronic Point of Sale Equip.
   
Stand-Up Coolers
   
Freezers
   
Safes
   
Video Surveillance Systems
   
UST Monitoring Systems
   
Food Preparation Equipment
   
Shelving
   
Soda Fountains
   
Coffee Equipment
   
Hot Chocolate Mach.
   
Pizza Oven
   
Pizza Warmer/Display
   
ATM
   
Personal Computer & Printer
   
Refrigerators
   
Air Tower
   
Hot Dog Steamer
   
Microwave
   
Deli Case
   
Sandwich Merchandiser
   
Car Wash Equipment
   
Ice Machine
                                             



[Please provide inventory for each Site]
 

--------------------------------------------------------------------------------




SCHEDULE D
 
(the Underground Storage Tanks)




Site No.
Getty Site No.
Street Address
City
State
UST Registration Number
Quantity/Capacity/Construction
                                                       





Lessee shall provide Lessor with the information set forth above with respect to
each underground storage tank located on all of the Sites comprising the
Premises within sixty (60) days after the Commencement Date and shall promptly
prepare the schedule as set forth above to be attached hereto.
 

--------------------------------------------------------------------------------






Schedule “E”


Existing Dealer Leases
 
See attached
 

--------------------------------------------------------------------------------


 
Schedule “F”


Lessee’s Upgrade Work


See Attached
 

--------------------------------------------------------------------------------




Exhibit “A”


Title Insurance Policies


See Attached
 

--------------------------------------------------------------------------------




Exhibit “B”


Form of Guaranty


CONTINUING GUARANTY


Dated September __, 2009


In consideration of, and as a material inducement for, the execution and
delivery by GTY MD LEASING, INC., a Delaware corporation ("Lessor") of the
Unitary Net Lease Agreement, dated of even date herewith (the "Lease"), between
Lessor, as lessor, and WHITE OAK PETROLEUM, LLC, a limited liability company
formed under the laws of the State of Delaware ("Lessee"), as lessee, for up to
36 gas station and convenience store properties located in the State of Maryland
more particularly described in the Lease (collectively, the "Premises"), and for
Ten Dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, EYOB Y. MAMO also known as JOE MAMO,
an individual with an address at c/o Capitol Management Group, 6820-B Commercial
Drive, Springfield, Virginia  22151 (hereinafter referred to as "Guarantor"),
does hereby, on behalf of itself and its successors and assigns, unconditionally
and absolutely guarantee to Lessor and its successors and assigns the full and
timely payment, performance and observance of, and compliance with, all of the
terms, covenants, conditions and other obligations contained in the Lease on
Lessee's part to perform, observe or comply with (such terms, covenants,
conditions and other obligations being hereinafter referred to as the
“Guaranteed Obligations”), without requiring any notice of non-payment,
non-performance, non-observance, or non-compliance, or proof, notice, or demand
whereby to charge Guarantor therefor, all of which Guarantor hereby expressly
waives, and Guarantor hereby further expressly covenants and agrees that neither
the obligation nor the liability of Guarantor hereunder shall in any wise be
terminated or otherwise affected, modified or impaired by reason of Lessor's
assertion against Lessee of, or Lessor's failure to assert against Lessee, any
of the rights or remedies available to Lessor pursuant to the Lease or allowed
at law or in equity.  


 
1.   The Guaranteed Obligations and Guarantor's obligations and liabilities
under this Guaranty shall include, but not be limited to, the payment of all
fixed rent and additional rent (as such terms are defined in the Lease), and all
other obligations and liabilities of Lessee under the Lease, including (without
limitation) Lessee’s obligations in respect of environmental conditions at the
Premises and all liabilities arising therefrom (including, without limitation,
all attorneys' fees and disbursements and all litigation costs and expenses
incurred or payable by Lessor or for which Lessor may be responsible or liable,
or caused by any such default).  In addition, Guarantor hereby covenants and
agrees to pay within five (5) days after Lessor's written demand therefor, all
attorneys fees and disbursements and all litigation costs and expenses incurred
or paid by Lessor in connection with the enforcement of this Guaranty.  
 
2.  This Guaranty is an absolute and unconditional guaranty of payment and
performance (and not of collection).  Guarantor acknowledges that this Guaranty
and Guarantor's obligations and liabilities under this Guaranty are and shall at
all times continue to be absolute and unconditional in all respects, and shall
at all times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations and liabilities of Guarantor under
this Guaranty or the obligations or liabilities of any other person or entity
(including, without limitation, Lessee) relating to this Guaranty or the
obligations or liabilities of Guarantor hereunder or otherwise with respect to
the Lease or to Lessee.  Guarantor hereby absolutely, unconditionally and
irrevocably waives any and all rights it may have to assert any defense,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations or liabilities of Guarantor under this Guaranty
or the obligations or liabilities of any other person or entity (including,
without limitation, Lessee) relating to this Guaranty or the obligations or
liabilities of Guarantor under this Guaranty or otherwise with respect to the
Lease, in any action or proceeding brought by the holder hereof to enforce the
obligations or liabilities of Guarantor under this Guaranty.  This Guaranty sets
forth the entire agreement and understanding of Lessor and Guarantor, and
Guarantor acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to this Guaranty or with
respect to the obligations or liabilities of Guarantor under this Guaranty.  If
at any time on or after the fifth (5th) anniversary of the Commencement Date (as
that term is defined in the Lease) of the Lease, (i) no event of default under
the Lease exists and no event exists which, with the passage of time or the
giving of notice or both, would constitute an event of default under the Lease,
and (ii) Lessee shall have met the Net Worth Standard (as hereinafter defined),
then as at such date (the “Guaranty Termination Date”), this Guaranty shall be
terminated as to subsequent periods, but this Guaranty shall remain in effect
for all periods prior to the Guaranty Termination Date; provided, further, that
under no circumstances shall the expiration of the Guaranty have any effect with
respect to any claim and/or any amount accrued, due or otherwise known to Lessor
(which was disclosed to Lessee) or Lessee prior to the Guaranty Termination Date
which shall survive; provided, however, for the avoidance of doubt, this
Guaranty shall not apply to any matter which neither Lessor nor Lessee has
knowledge of as of the Guaranty Termination Date.
 

--------------------------------------------------------------------------------


 
For the purposes of this Guaranty, the term “Net Worth Standard” shall mean a
single financial standard applicable to Lessee that is comprised of the
following two (2) separate financial requirements: (a) First, that Lessee’s
tangible net worth is Two Million Two Hundred Fifty Thousand Dollars
($2,150,000.00) or more (with tangible “net worth” for such purposes meaning the
net worth of Lessee determined in accordance with generally accepted accounting
principles consistently applied, but after deduction for any amounts
attributable to (i) goodwill and other intangible assets, and (ii) receivables
from members, officers, directors and affiliates of the Lessee); and (b) Second,
that  Lessee’s fixed cost coverage ratio is not less than 1.75 (with “fixed cost
coverage ratio” for such purposes meaning a ratio of (a) the Lessee’s earnings
before interest, taxes, depreciation and amortization charges, rent expense,
lease expense and extraordinary or unusual items (all such amounts determined in
accordance with generally accepted accounting principles consistently applied),
for the twenty-four (24) month period ending on the date at which the Lessee’s
tangible net worth was determined in accordance with clause (a) above, to (b)
the sum of the Lessee’s (i) interest expense (ii) scheduled principal payments
(iii) dividend payments and (iv) rent payments for real estate, equipment and
vehicle leases for the same twenty-four (24) month period.  Notwithstanding the
foregoing, the reference to “Three Million Dollars ($3,000,000.00)” set forth
above shall be increased by two and one-half percent (2.5%) on each anniversary
of the date hereof.


3.Guarantor hereby covenants and agrees to and with Lessor and its successors
and assigns, that Guarantor may be joined in any action by or against Lessee in
connection with the Lease, and that recovery may be had against Guarantor in
such action or in any independent action against Guarantor without Lessor or its
successors or assigns first pursuing or exhausting any remedy or claim against
Lessee or its heirs, executors, administrators, successors or assigns or any
other remedy or claim under any other security for, or guaranty of, the
obligations or liabilities of Lessee under the Lease.  


4.Subject to the last sentence of Section 2, this Guaranty shall be a continuing
guaranty, and shall survive the expiration of the term of the Lease or the
sooner termination of the Lease.  Guarantor further covenants and agrees that
this Guaranty shall not be affected or impaired by, and shall remain and
continue in full force and effect as to, any renewal, amendment, modification or
extension of the Lease and as to any assignment of Lease or any interest therein
or the subletting of all or portions of the Premises, and shall cover, apply to
and incorporate all of the terms, covenants, conditions and other obligations of
all such renewals, amendments, modifications, extension, assignments and
sublettings (without need of any notice or consent of Guarantor thereto)
regardless of who occupies the Premises or whether or not any portion of the
Premises is occupied.
 
8

--------------------------------------------------------------------------------




5.Additionally, Guarantor further covenants and agrees that this Guaranty shall
not be affected or impaired by, and shall continue in full force and effect
notwithstanding (i) the enforceability or unenforceability of any provision of
the Lease or any such renewal, amendment, modification, extension thereof, or
any assignment of the Lease or any interest therein, or sublease of all or any
portion of the Premises, (ii) any extension of time that may be granted to
Lessee or its successors or assigns, (iii) the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization, arrangement
or readjustment of, or other similar proceeding affecting the Lessee or the
Guarantor or any of its or their assets or the disaffirmance, rejection or
postponement in any such proceeding of any of Lessee's obligations or
undertakings set forth in the Lease, or Guarantor’s obligations under this
Guaranty, (iv) the merger or consolidation of the Lessee with any corporation,
or the sale, divesture or other disposition of any or all of the interest of
Guarantor in the Lessee or any entity controlling, controlled by or under common
control with Lessee, or of any interest of Lessee or such controlling entity in
Guarantor (unless such transfer is approved by Lessor in accordance with the
terms and conditions of the Lease), (v) any modification, reduction or other
limitation of the Guaranteed Obligations that may occur pursuant to any
bankruptcy, insolvency, or similar proceeding affecting Lessee, or (vi) any
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor, indemnitor or surety under the laws of the
State of New York or the U.S. federal government.  Without limiting the
provisions of clause (v) above, this Guaranty shall be determined, measured and
calculated without taking into account any of the modifications, reductions or
other limitations of the Guaranteed Obligations described in clause (v)
above.  Guarantor’s obligations and liability under this Guaranty for the
Guaranteed Obligations shall be determined as if no such modification, reduction
or limitation had occurred, and accordingly, Guarantor’s obligations and
liabilities under this Guaranty may exceed Lessee’s obligations and liabilities
under the Lease.  For purposes hereof, "control" shall mean the possession of
the power to direct or cause the direction of the management and policies of
such corporation or other entity whether through the ownership of voting
securities, by contract or otherwise.


6.Guarantor warrants and represents that it is the sole owner of a majority of
the membership interests, capital stock and/or equity interests of Lessee.  The
obligations of the Guarantor under this Guaranty may not be assigned by
Guarantor, unless such assignment has been approved by Lessor in accordance with
the terms and conditions of the Lease.


7.All of Lessor's rights and remedies under the Lease and/or under this Guaranty
are intended to be distinct, separate and cumulative and no such right or remedy
therein or herein mentioned, whether exercised by Lessor or not, is intended to
be in exclusion or a waiver of any of the others.  This Guaranty cannot be
modified, waived or terminated unless such modification, waiver or termination
is in writing, signed by Lessor.


8.Neither the obligations nor the liabilities of Guarantor hereunder shall be
released, reduced, diminished, offset or otherwise affected by the existence of,
or Lessor's receipt, application, use, retention or release of, any security
given for the performance, observance and compliance with any of the terms,
covenants, conditions or other obligations required to be performed, observed or
complied with by Lessee under the Lease, and for the purposes of Guarantor's
obligations and liabilities under this Guaranty, Lessor shall be deemed not to
be holding any security under the Lease and not to have applied, used or
retained any security deposit.  No failure or delay on the part of Lessor in
exercising any right, power or privilege under this Guaranty shall operate as a
waiver of or otherwise affect any such right, power or privilege, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
9

--------------------------------------------------------------------------------




9.No payment by Guarantor pursuant to any provision hereof shall entitle
Guarantor, by subrogation or otherwise, to the rights of Lessor to any payment
by Lessee or out of the property of Lessee, and Guarantor hereby waives such
subrogation, except after payment in full of all sums owing by Lessee to Lessor
under the Lease.


10.(a)This Guaranty is being delivered in the State of Maryland, and the
respective rights and obligations of Lessor and as a further material inducement
to Lessor to make and enter into the Lease, the Guarantor hereunder shall be
governed by and construed and enforced in accordance with the internal
substantive laws of the State of Ohio, applicable to contracts made and to be
performed entirely within said State, without reference to choice or conflict of
laws, principles or provisions which might be otherwise applicable, except as
otherwise required in respect of the validity and legality of the execution and
delivery of this Guaranty by the laws of the jurisdiction of incorporation of
Guarantor.  Guarantor consents to service of process by Lessor in any action,
suit or other proceeding in any court of record of the State of Maryland or a
United States District Court located in the State of Maryland to enforce any or
all liabilities of the Guarantor hereunder, by service of any summons,
complaint, writ, judgment or other legal process or notice upon the Guarantor
upon Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW, Washington,
D.C.  20037 who is hereby irrevocably designated, appointed and empowered by the
Guarantor as their agent to receive and accept on its behalf service of summons,
complaint or such other process in any action or legal proceeding.  Guarantor
(i) agrees that such service shall be deemed in every respect effective service
of process upon Guarantor in any such suit, action or proceeding, (ii) agrees
that such service shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon and personal delivery to Guarantor, and
(iii) waives the benefits of any other service of process regulations, laws or
conventions to the fullest extent that it is legally able  to do so.  


(b)Guarantor hereby irrevocably submits and consents to the jurisdiction of any
court of record of the State of Maryland or a United States District Court
located in the State of Maryland over the person of the Guarantor and the
Guarantor hereby waives any claim that any such court is an inconvenient forum
and any objection to the laying of venue in any such court.  The Guarantor
hereby represents and warrants that the Guarantor is not entitled to claim
sovereign or diplomatic immunity as to its person or assets and hereby waives
and expressly disclaims any such immunities.  In any action, suit or proceeding
arising out of or in connection with this Guaranty, the prevailing party shall
be entitled to all reasonable attorneys' fees and other out-of-pocket costs
incurred in such action, suit or proceeding including, without limitation,
reasonable attorneys' fees and disbursements together with all attorneys’ fees
and other out-of-pocket costs.  Guarantor hereby waives trial by jury.  


(c)The foregoing notwithstanding, Guarantor agrees that nothing in this Guaranty
shall affect or limit service of process in any manner permitted by law, or
limit any right to bring proceedings against Guarantor in the courts of any
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.


13.Guarantor represents and warrants to Lessor as follows:


(a)Guarantor is not in material default under the terms, covenants or conditions
of any agreement to which it is a party or by which it is bound, such as would
materially and adversely affect Guarantor’s ability to carry out the terms,
covenants and conditions of this Guaranty.
 
10

--------------------------------------------------------------------------------




(b)Guarantor has the full power, authority and legal right to execute and
deliver, and to perform and observe the provisions of, this Guaranty, including
the payment of all moneys hereunder, and any and all financial information (oral
or written) which Guarantor has supplied, or caused to be supplied, to Lessor is
complete, true and accurate as of the date supplied.  This Guaranty constitutes
the legal, valid and binding obligation of Guarantor and is enforceable in
accordance with its terms.


(c)Guarantor is not in violation of any decree, ruling, judgment, order or
injunction applicable to it, or any law, ordinance, rule or regulation of
whatever nature which taken alone or in the aggregate, would materially and
adversely affect Guarantor’s ability to carry out any of the terms, covenants
and conditions of this Guaranty.  There are no actions, proceedings or
investigations pending or to the actual knowledge of Guarantor, threatened in
writing against or affecting Guarantor (or any basis therefor known to
Guarantor) before or by any court, arbitrator, administrative agency or other
governmental authority or entity, which, taken alone or in the aggregate, if
adversely decided, would materially and adversely affect its ability to carry
out any of the terms, covenants and conditions of this Guaranty.


(d)No authorization, approval, consent or permission (governmental or otherwise)
of any court, agency, commission or other authority or entity is required for
the due execution, delivery, performance or observance by Guarantor of this
Guaranty or for the payment of any sums hereunder.  Guarantor agrees that if any
such authorization, approval, consent, filing or permission shall be required in
the future in order to permit or effect performance of the obligations of
Guarantor under this Guaranty, such entity promptly shall inform Lessor or any
of its successors or assigns and shall obtain such authorization, approval,
consent, filing or permission.


(e)Neither the execution or delivery of this Guaranty, nor the consummation of
the transactions herein contemplated, nor the observance, performance or
compliance with the terms, covenants or conditions hereof, conflict or will
conflict with, or result in a breach of, any agreement or instrument to which
Guarantor is a party or by which it is bound, or constitutes or will constitute
a default thereunder.


(f)The financial statements furnished to Lessor for Guarantor fairly present the
respective financial condition of Guarantor as of such dates in accordance with
generally accepted accounting principles, consistently applied or in accordance
with international financial reporting standards, and since the date of each of
such financial statements, there has been no material adverse change in such
condition.  For purposes of this paragraph, the term “material adverse change”
shall mean a reduction, by more than 10%, in Guarantor’s (i) net worth as
reflected (or would be reflected) on the balance sheet of such entity for such
prior quarter or prior calendar year, as the case may be, or (ii) revenues as
reflected (or would be reflected) on the statement of revenue and expenses of
such entity for such prior quarter or prior calendar year, as the case may be.


14.Guarantor agrees that it will, at any time and from time to time, within ten
(10) days after Lessor's request therefor (but not more often than once each
calendar quarter) and, additionally, within 60 days after the end of each
calendar year, during the term of the Lease, execute, acknowledge and deliver to
Lessor a statement (the “Guarantor Certificate”) certifying (a) that this
Guaranty is unmodified and in full force and effect (or if there have been
modifications, that this Guaranty is in full force and effect as modified and
stating such modifications), (b) to Guarantor’s knowledge whether or not there
are any existing claims, counterclaims, set-offs or defenses against the
enforcement of any of the agreements, terms, covenants or conditions of this
Guaranty, an (c) that each of the representations of Guarantor, as set forth
above, are true and correct as of the date of such certificate, as if made on
and as of such date.  Guarantor agrees that the Guarantor Certificate may be
relied on by anyone holding or proposing to acquire any interest in the Premises
(as defined in the Lease) or providing credit to Lessor or by any mortgagee or
prospective mortgagee, or lessee or prospective lessee, of the Premises or of
any interest therein.
 
11

--------------------------------------------------------------------------------




15.For purposes hereof, Guarantor shall be deemed to have breached is
obligations under this Guaranty and be in default hereunder in the event that
any of the following events (each, a “Default”) shall occur:


(a)Guarantor’s failure to make any payment to Lessor of the Guaranteed
Obligations and/or any other amount to be paid by Guarantor under this Guaranty.


(b)failure to deliver the Guarantor Certificate timely in accordance with the
provisions of this Guaranty;


(c)any of the representations of Guarantor shall be or become after the date
hereof untrue in any material respect (as if made on such later date);


(d)Guarantor, or any entity with which Guarantor consolidates for financial
reporting purposes, makes an assignment for the benefit of creditors or
petitions or applies to any court for the appointment of a trustee or receiver
for itself or for any part of its assets, or commences any proceedings under any
bankruptcy, insolvency, readjustment of debt or reorganization statute or law of
any jurisdiction, whether now or hereafter in effect; or if any such petition or
application is filed or any such proceedings are commenced, and such entity by
any act approves thereof, consents thereto or acquiesces therein; or an order is
entered appointing any such trustee or receiver, or adjudicating such entity
bankrupt or insolvent, or approving the petition in any such proceeding, or if
any petition or application for any such proceeding or for the appointment of a
trustee or receiver is filed by any third party against Guarantor or any entity
with which Guarantor consolidates for financial reporting purposes or their
respective assets or any portion thereof, and any of the aforesaid proceedings
is not dismissed within sixty (60) days of its filing; or


(e)Guarantor shall fail to perform any of its obligations hereunder (not
specifically listed in items (a) or (b) of this paragraph 15 above) timely in
accordance with the provisions of this Guaranty.


(f)A Default by Guarantor under this Guaranty shall be deemed to constitute a
default by Lessee under the Lease.


16.It is a condition of the granting, execution and delivery of the Lease that
Guarantor executes and delivers this Guaranty, and Guarantor acknowledges that
it is receiving consideration from Lessee and is executing and delivering this
Guaranty in consideration thereof.


17.If Lessor is obligated by any bankruptcy or other law to repay to Lessee or
Guarantor or to any trustee, receiver or other representative of any of them,
any amounts previously paid, then this Guaranty shall be reinstated in the
amount of such repayment.  Lessor shall not be required to litigate or otherwise
dispute its obligations to make such repayments if it is in good faith and on
the advice of counsel believes that such obligation exists.
 
12

--------------------------------------------------------------------------------




18.If any provision of this Guaranty or the application thereof to any person or
circumstance shall to any extent be held void, unenforceable or invalid, then
the remainder of this Guaranty or the application of such provision to persons
or circumstances other than those as to which it is held void, unenforceable or
invalid shall not be affected thereby, and each provision of this Guaranty shall
be valid and enforced to the fullest extent permitted by law.  




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.


                       __________________________________
                       Eyob Y. Mamo a/k/a Joe Mamo, personally


STATE OF ___________)
)ss.
COUNTY OF ___________ )




On the ______ day of September, 2009 before me, the undersigned, a Notary Public
in and for said State, personally appeared Eyob Y. Mamo also known as Joe Mamo,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




                      ____________________________________________
                      Signature and Office of individual taking acknowledgment
 

--------------------------------------------------------------------------------


 
Exhibit “C”
 
Form of Non-Disturbance Agreement
 
[DOT Master]
LOAN #__________

 
SUBORDINATION, NON-DISTURBANCE  AND ATTORNMENT AGREEMENT 
 
This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of _______________________, 200_, between TD BANK, N.A., a national
banking association, having an office at
____________________________________________________ ____________________ (the
“Lender”), and _________________________________ _________________, a
________________________________ [corporation/limited liability company/limited
partnership], with offices at _______________ (the “Tenant”).
 
R E C I T A L S :
 
WHEREAS, Tenant has entered into a __________________________, dated as of
___________________, 200__ (the “Lease”), with Landlord covering certain
premises more fully described in the Lease (the “Premises”), which Premises are
a part of that the real property known as
_____________________________________________________________________ (the
“Property”), which Property is more fully described on Schedule A attached
hereto; and
 
WHEREAS, Lender is making a deed of trust loan (the “Deed of Trust Loan”) to
Landlord, as borrower, in the original principal amount of $___________________,
which Deed of Trust Loan is evidenced by a Deed of Trust Note dated
___________________, 200__ (the “Deed of Trust Note”), and is secured by a Deed
of Trust and Security Agreement (the “Deed of Trust”) and an Assignment of
Leases and Rents (the “Assignment”), each dated as of ______________________,
200__; and
 
WHEREAS, Lender requires as a condition of the making of the Deed of Trust Loan
that the Deed of Trust shall unconditionally be and remain at all times a lien
or charge upon the Property, prior and superior to the Lease and the leasehold
estate created thereby; and
 
WHEREAS, Tenant has agreed to the subordination of the Lease to the Deed of
Trust on the condition that it is assured of continued occupancy of the Premises
under the terms of the Lease and this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties hereto, intending to be legally bound
hereby, promise, covenant and agree as follows:
 
1.The Lease and all estates, rights, options, liens and charges therein
contained or created under the Lease are and shall be subject and subordinate to
the lien and effect of the Deed of Trust insofar as it affects the real and
personal property of which the Premises form a part, and to all renewals,
modifications, consolidations, replacements and extensions thereof, and to all
advances made or to be made thereunder, to the full extent of amounts secured
thereby and interest thereon.
 

--------------------------------------------------------------------------------


 
2.In the event Lender takes possession of the Property, as grantee-in-possession
or otherwise, or forecloses the Deed of Trust or otherwise causes the Property
to be sold pursuant to the Deed of Trust, the Lease shall remain in full force
and effect and Tenant shall continue occupancy of the Premises in accordance
with the terms and provisions of the Lease, and Lender agrees not to affect,
terminate or disturb Tenant’s right to quiet enjoyment and possession of the
Premises under the terms of the Lease or any of Tenant’s other rights under the
Lease in the exercise of Lender’s rights under the Deed of Trust so long as
Tenant is not then in default (after giving effect to any notice requirements
and cure periods provided in the Lease) under any of the terms, covenants or
conditions of the Lease.
 
3.In the event that Lender succeeds to the interest of Landlord under the Lease
and/or Landlord’s leasehold interest in the Property, or if anyone else acquires
Landlord’s leasehold interest in the Property or the right to possession of the
Property upon the foreclosure of the Deed of Trust or by other sale pursuant to
the Deed of Trust, or upon the sale of the Property by Lender or its successors
or assigns after foreclosure or other sale pursuant to the Deed of Trust or
acquisition of title in lieu thereof or otherwise, Lender or its successors or
assigns or the then owner or holder of Landlord’s leasehold interest in the
Property after foreclosure or other sale pursuant to the Deed of Trust
(hereinafter collectively referred to in this paragraph as “Successor Landlord”)
and Tenant hereby agrees to recognize one another as landlord and tenant,
respectively, under the Lease and to be bound to one another under all of the
terms, covenants and conditions of the Lease, and Successor Landlord shall
assume all of the obligations of Landlord under the Lease.  Accordingly, from
and after such event, Successor Landlord and Tenant shall have the same remedies
against each other for the breach of an agreement contained in the Lease as
Tenant and Landlord had before Successor Landlord succeeded to the interest of
the Landlord; provided, however, that Successor Landlord shall not be:
 
(a)  liable for any act or omission of any prior landlord (including Landlord);
or
 
(b)  subject to any offsets or defenses that Tenant might have against any prior
landlord (including Landlord); or
 
(c)  bound by any rent or additional rent that Tenant might have paid for more
than one month in advance to any prior landlord (including Landlord); or
 
(d)  bound by any amendment or modification of the Lease made after the date of
this Agreement without Lender’s prior written consent; or
 
(e)  liable for return of any security deposit.
 
4.Although the foregoing provisions of this Agreement shall be self-operative,
Tenant agrees to execute and deliver to Lender or to any person to whom Tenant
is herein required to attorn, such other instrument or instruments as Lender or
such other person shall from time to time reasonably request in order to confirm
such provision.
 
5.Tenant hereby warrants and represents, covenants and agrees to and with
Lender:
 
(a)  not to alter or modify the Lease in any respect without prior written
consent of Lender;
 
16

--------------------------------------------------------------------------------


 
(b)  to deliver to Lender at the addresses provided for in this Agreement a
duplicate of each notice of default delivered to Landlord at the same time as
such notice is given to Landlord; provided, however, that Tenant’s failure to
provide Lender such written notice shall not impair any rights granted or
derived by Tenant under the Lease and/or this Agreement;
 
(c)  that Tenant is now the sole owner of the leasehold estate created by the
Lease and shall not hereafter transfer the Lease except as permitted by the
terms thereof;
 
(d)  not to seek to terminate the Lease by reason of any default of Landlord
without prior written notice thereof to Lender and the lapse thereafter of such
time as under the Lease was offered to Landlord in which to remedy the default,
and the lapse of 15 days after the expiration of such time as Landlord was
permitted to cure such default; provided, however, that with respect to any
default of Landlord under the Lease which cannot be remedied within such time,
if Lender commences to cure such default within such time and thereafter
diligently proceed with such efforts and pursues the same to completion, Lender
shall have such time as is reasonably necessary but not to exceed 30 days to
complete curing such default.  Notwithstanding the foregoing, in the event
either Lender or Landlord do not cure or commence curing such default within the
time provided to Landlord under the Lease and the nature of the default
threatens Tenant’s ability to conduct its daily business or threatens to
materially or adversely damage tenant’s property located on the Leased Premises,
Tenant shall be permitted to exercise its right under the Lease;
 
(e)  not to pay any rent or other sums due or to become due under the Lease more
than 30 days in advance of the date on which the same are due or to become due
under the Lease;
 
(f)  upon Lender’s written request, to certify promptly in writing to Lender in
connection with any proposed assignment of the Deed of Trust, whether or not any
default on the part of Landlord then exists under the Lease; and
 
(g)  upon receipt from Lender of notice of any default by Landlord under the
Deed of Trust or the Assignment, to pay to Lender directly all rent and other
sums due under the Lease.
 
6.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.
 
7.This Agreement shall be governed by and construed in accordance with the laws
of the jurisdiction in which the Property is located.
 
8.Lender, Landlord and Tenant agree that:
 
(a)  neither the officers, nor the directors, employees, agents or shareholders
of Lender shall be personally liable hereunder; and
 
(b)  Tenant and all others shall look solely to the interest of Lender in the
Property for the payment of any claim hereunder or for the performance of any
obligation, agreement, contribution or term to be performed or observed by it
hereunder or under the Security Instrument of any other agreement or document
securing or collateral to the Security Instrument.
 
9.Lender’s address for notices shall be:
 
17

--------------------------------------------------------------------------------


 
                Attention:  ______________________
 
                with a copy to:
 
                Attention:  ______________________
 
                Tenant’s address for notices shall be:
 
                Attention:  ______________________
 
                with a copy to:
 
                _______________________________
                Attention:  ______________________
 
                Landlord’s address for notices shall be:
 
                Attention:  ______________________
 
                with a copy to:
 
                _______________________________
                Attention:  ______________________
 


 
[NO FURTHER TEXT ON THIS PAGE]
 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.
 

  LENDER:           TD BANK, N.A.                 By:        
Name:
     
Title:
          LANDLORD:           GTY MD LEASING, INC.                 By:        
Name:
     
Title:
          TENANT:                       By:        
Name:
     
Title:
 



ACKNOWLEDGMENTS [INSERT TWO (2) STATE SPECIFIC NOTARY BLOCKS]
 
Schedule A – Legal Description
 
 
19